Exhibit 10.2

T2 BIOSYSTEMS, INC.

INDUCEMENT AWARD PLAN

(as amended and restated effective January 8, 2020)

ARTICLE 1.

PURPOSE

The purpose of the T2 Biosystems, Inc. Inducement Award Plan (as it may be
amended or restated from time to time, the “Plan”) is to promote the success and
enhance the value of T2 Biosystems, Inc. (the “Company”) by linking the
individual interests of eligible individuals to those of Company stockholders
and by providing such individuals with an incentive for outstanding performance
to generate superior returns to Company stockholders. The Plan is further
intended to provide flexibility to the Company in its ability to motivate,
attract, and retain the services of persons who are expected to make important
contributions to the Company whose judgment, interest, and special effort the
successful conduct of the Company’s operation will be largely dependent. This
Plan constitutes an amendment and restatement of the T2 Biosystems, Inc.
Inducement Award Plan.

ARTICLE 2.

DEFINITIONS AND CONSTRUCTION

Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise. The singular
pronoun shall include the plural where the context so indicates.

2.1 “Administrator” shall mean the entity that conducts the general
administration of the Plan as provided in Article 11. With reference to the
duties of the Committee under the Plan which have been delegated to one or more
persons pursuant to Section 11.6, or as to which the Board has assumed, the term
“Administrator” shall refer to such person(s) unless the Committee or the Board
has revoked such delegation or the Board has terminated the assumption of such
duties.

2.2 “Applicable Accounting Standards” shall mean Generally Accepted Accounting
Principles in the United States, International Financial Reporting Standards or
such other accounting principles or standards as may apply to the Company’s
financial statements under United States federal securities laws from time to
time.

2.3 “Applicable Law” shall mean any applicable law, including without
limitation: (i) provisions of the Code, the Securities Act, the Exchange Act and
any rules or regulations thereunder; (ii) corporate, securities, tax or other
laws, statutes, rules, requirements or regulations, whether federal, state,
local or foreign; and (iii) rules of any securities exchange or automated
quotation system on which the Shares are listed, quoted or traded.



--------------------------------------------------------------------------------

2.4 “Automatic Exercise Date” shall mean, with respect to an Option or a Stock
Appreciation Right, the last business day of the applicable Option Term or Stock
Appreciation Right Term that was established by the Administrator for such
Option or Stock Appreciation Right (e.g., the last business day prior to the
tenth anniversary of the date of grant of such Option or Stock Appreciation
Right if the Option or Stock Appreciation Right initially had a ten-year Option
Term or Stock Appreciation Right Term, as applicable); provided that with
respect to an Option or Stock Appreciation Right that has been amended pursuant
to this Plan so as to alter the applicable Option Term or Stock Appreciation
Right Term, “Automatic Exercise Date” shall mean the last business day of the
applicable Option Term or Stock Appreciation Right Term that was established by
the Administrator for such Option or Stock Appreciation Right as amended.

2.5 “Award” shall mean an Option, a Restricted Stock award, a Restricted Stock
Unit award, a Performance Award, a Dividend Equivalents award, a Stock Payment
award or a Stock Appreciation Right, which may be awarded or granted under the
Plan (collectively, “Awards”).

2.6 “Award Agreement” shall mean any written notice, agreement, terms and
conditions, contract or other instrument or document evidencing an Award,
including through electronic medium, which shall contain such terms and
conditions with respect to an Award as the Administrator shall determine
consistent with the Plan.

2.7 “Board” shall mean the Board of Directors of the Company.

2.8 “Change in Control” shall mean and includes each of the following:

(a) A transaction or series of transactions (other than an offering of Common
Stock to the general public through a registration statement filed with the
Securities and Exchange Commission or a transaction or series of transactions
that meets the requirements of clause (i) and (ii) of paragraph (c) below)
whereby any “person” or related “group” of “persons” (as such terms are used in
Sections 13(d) and 14(d)(2) of the Exchange Act) (other than the Company, any of
its Subsidiaries, an employee benefit plan maintained by the Company or any of
its Subsidiaries or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Company) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of the Company
possessing more than 50% of the total combined voting power of the Company’s
securities outstanding immediately after such acquisition; or

(b) During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new Director(s)
(other than a Director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in Section 2.8(a)
or Section 2.8(c)) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
Directors then still in office who either were Directors at the beginning of the
two-year period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof; or

(c) The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:

 

2



--------------------------------------------------------------------------------

(i) which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and

(ii) after which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 2.8(c)(ii) as beneficially owning 50% or more of the combined voting
power of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction.

In addition, if a Change in Control constitutes a payment event with respect to
any portion of an Award that provides for the deferral of compensation and is
subject to Section 409A of the Code, the transaction or event described in
subsection (a), (b), (c) or (d) with respect to such Award (or portion thereof)
must also constitute a “change in control event,” as defined in Treasury
Regulation Section 1.409A-3(i)(5) to the extent required by Section 409A.

The Committee shall have full and final authority, which shall be exercised in
its discretion, to determine conclusively whether a Change in Control of the
Company has occurred pursuant to the above definition, and the date of the
occurrence of such Change in Control and any incidental matters relating
thereto; provided that any exercise of authority in conjunction with a
determination of whether a Change in Control is a “change in control event” as
defined in Treasury Regulation Section 1.409A-3(i)(5) shall be consistent with
such regulation.

2.9 “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, together with the regulations and official guidance promulgated
thereunder.

2.10 “Committee” shall mean the Compensation Committee of the Board, or another
committee or subcommittee of the Board or the Compensation Committee, appointed
as provided in Section 11.1.

2.11 “Common Stock” shall mean the common stock of the Company, par value $0.001
per share.

2.12 “Company” shall have the meaning set forth in Article 1.

2.13 “Consultant” shall mean any consultant or adviser engaged to provide
services to the Company or any Subsidiary that qualifies as a consultant under
the applicable rules of the Securities and Exchange Commission for registration
of shares on a Form S-8 Registration Statement.

 

3



--------------------------------------------------------------------------------

2.14 “Director” shall mean a member of the Board, as constituted from time to
time.

2.15 “Dividend Equivalent” shall mean a right to receive the equivalent value
(in cash or Shares) of dividends paid on Shares, awarded under Section 8.2.

2.16 “DRO” shall mean a domestic relations order as defined by the Code or Title
I of the Employee Retirement Income Security Act of 1974, as amended from time
to time, or the rules thereunder.

2.17 “Effective Date” shall mean the day that the Plan is approved by the Board.

2.18 “Eligible Individual” shall mean any individual hired as a new Employee or
rehired as an Employee following a bona fide period of interruption of
employment if such person is granted an Award as a material inducement to his or
her entering into employment with the Company or a Subsidiary (within the
meaning of the NASDAQ Rule 5635(c)(4)).

2.19 “Employee” shall mean any officer or other employee (as determined in
accordance with Section 3401(c) of the Code) of the Company or of any
Subsidiary.

2.20 “Equity Restructuring” shall mean a nonreciprocal transaction between the
Company and its stockholders, such as a stock dividend, stock split, spin-off,
rights offering or recapitalization through a large, nonrecurring cash dividend,
that affects the number or kind of Shares (or other securities of the Company)
or the share price of Common Stock (or other securities) and causes a change in
the per share value of the Common Stock underlying outstanding Awards.

2.21 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

2.22 “Expiration Date” shall have the meaning given to such term in
Section 12.1.

2.23 “Fair Market Value” shall mean, as of any given date, the value of a Share
determined as follows:

(a) If the Common Stock is listed on any (i) established securities exchange
(such as the New York Stock Exchange, the NASDAQ Global Market and the NASDAQ
Global Select Market), (ii) national market system or (iii) automated quotation
system, its Fair Market Value shall be the closing sales price for a Share as
quoted on such exchange or system for such date or, if there is no closing sales
price for a Share on the date in question, the closing sales price for a Share
on the last preceding date for which such quotation exists, as reported in The
Wall Street Journal or such other source as the Administrator deems reliable;

(b) If the Common Stock is not listed on an established securities exchange,
national market system or automated quotation system, but the Common Stock is
regularly quoted by a recognized securities dealer, its Fair Market Value shall
be the mean of the high bid and low asked prices for such date or, if there are
no high bid and low asked prices for a Share on such date, the high bid and low
asked prices for a Share on the last preceding date for which such information
exists, as reported in The Wall Street Journal or such other source as the
Administrator deems reliable; or

 

4



--------------------------------------------------------------------------------

(c) If the Common Stock is neither listed on an established securities exchange,
national market system or automated quotation system nor regularly quoted by a
recognized securities dealer, its Fair Market Value shall be established by the
Administrator in good faith.

2.24 “Holder” shall mean a person who has been granted an Award.

2.25 “Independent Director” means a Director who qualifies as “independent”
within the meaning of NASDAQ Rule 5635(c)(4) or any successor rule, as such rule
may be amended from time to time.

2.26 “NASDAQ Rule 5635(c)(4)” means NASDAQ Rule 5635(c)(4), or any successor
rule, and all guidance and other interpretative authority thereunder, as such
rule, guidance and other authority may be amended from time to time

2.27 “Non-Employee Director” shall mean a Director of the Company who is not an
Employee.

2.28 “Option” shall mean a right to purchase Shares at a specified exercise
price, granted under Article 5. An Option under the Plan will not qualify as an
incentive stock option pursuant to Section 422 of the Code.

2.29 “Option Term” shall have the meaning set forth in Section 5.6.

2.30 “Parent” shall mean any entity (other than the Company), whether domestic
or foreign, in an unbroken chain of entities ending with the Company if each of
the entities other than the Company beneficially owns, at the time of the
determination, securities or interests representing at least fifty percent (50%)
of the total combined voting power of all classes of securities or interests in
one of the other entities in such chain.

2.31 “Performance Award” shall mean a cash bonus award, stock bonus award,
performance award or other incentive award that is paid in cash, Shares or a
combination of both, awarded under Section 8.1.

2.32 “Performance Criteria” shall mean the criteria (and adjustments) that the
Committee selects for an Award for purposes of establishing the Performance Goal
or Performance Goals for a Performance Period, determined as follows:

(a) The Performance Criteria that shall be used to establish Performance Goals
may include, but are not limited to: (i) net earnings (either before or after
one or more of (A) interest, (B) taxes, (C) depreciation, (D) amortization and
(E) non-cash equity-based compensation expense); (ii) gross or net sales or
revenue; (iii) net income (either before or after taxes); (iv) adjusted net
income; (v) operating earnings or profit (either before or after taxes); (vi)
cash flow (including, but not limited to, operating cash flow and free cash
flow) and cash flow return on capital; (vii) return on assets; (viii) return on
capital (or invested capital) and cost of capital); (ix) return on stockholders’
equity; (x) total stockholder return; (xi) return on sales; (xii) gross or net

 

5



--------------------------------------------------------------------------------

profit or operating margin; (xiii) costs, reductions in costs and cost control
measures; (xiv) expenses; (xv) working capital; (xvi) earnings or loss per
share; (xvii) adjusted earnings or loss per share; (xviii) price per share or
dividends per share (or appreciation in and/or maintenance of such price or
dividends); (xix) regulatory achievements or compliance (including, without
limitation, regulatory body approval for commercialization of a product); (xx)
implementation, completion or attainment of objectives relating to research,
development, regulatory, commercial, or strategic milestones or developments of
critical projects; (xxi) market share; (xxii) economic value; (xxiii) revenue;
(xxiv) revenue growth; (xxv) productivity; (xxvi) operating efficiency;
(xxvii) economic value-added; (xxviii) return on net assets; (xxix) funds from
operations; (xxx) funds available for distributions; (xxxi) sales unit volume;
(xxxii) licensing revenue; (xxxiii) brand recognition and acceptance;
(xxxiv) inventory, inventory turns or cycle time; (xxxv) market penetration and
geographic business expansion; (xxxvi) customer satisfaction/growth and customer
service; (xxxvii) employee satisfaction, recruitment and maintenance of
personnel, and human resources management; (xxxviii) supervision of litigation
and other legal matters; (xxxix) strategic partnerships and transactions; (xxxx)
financial ratios (including those measuring liquidity, activity, profitability
or leverage); (xxxxi) supply chain achievements; (xxxxii) debt levels or
reductions; (xxxxiii) sales-related goals; (xxxxiv) financing and other capital
raising transactions; (xxxxv) year-end cash; (xxxxvi) acquisition activity;
(xxxxvii) investment sourcing activity; and (xxxxiii) marketing initiatives, any
of which may be measured either in absolute terms or as compared to any
incremental increase or decrease or as compared to results of a peer group or to
market performance indicators or indices.

(b) The Administrator, in its discretion, may adjust the Performance Criteria
for any Performance Period for such factors as the Administrator may determine,
including, without limitation, in recognition of unusual or non-recurring events
affecting the Company or changes in Applicable Law or Applicable Accounting
Standards.

2.33 “Performance Goals” shall mean, for a Performance Period, one or more goals
established in writing by the Administrator for the Performance Period based
upon one or more Performance Criteria. Depending on the Performance Criteria
used to establish Performance Goals, Performance Goals may be expressed in terms
of overall Company performance or the performance of a Subsidiary, division,
business unit, or an individual. The achievement of each Performance Goal shall
be determined, to the extent applicable, with reference to Applicable Accounting
Standards.

2.34 “Performance Period” shall mean one or more periods of time, which may be
of varying and overlapping durations, as the Administrator may select, over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Holder’s right to, and the payment of, an Award.

2.35 “Performance Stock Unit” shall mean a Performance Award awarded under
Section 8.1 which is denominated in units of value including dollar value of
Shares.

2.36 “Permitted Transferee” shall mean, with respect to a Holder, any “family
member” of the Holder, as defined in the instructions to use the Form S-8
Registration Statement under the Securities Act, or any other transferee
specifically approved by the Administrator after taking into account Applicable
Law.

 

6



--------------------------------------------------------------------------------

2.37 “Plan” shall have the meaning set forth in Article 1.

2.38 “Restricted Stock” shall mean Common Stock awarded under Article 6 that is
subject to certain restrictions and may be subject to risk of forfeiture or
repurchase.

2.39 “Restricted Stock Unit” shall mean the right to receive Shares awarded
under Article 7.

2.40 “Securities Act” shall mean the Securities Act of 1933, as amended.

2.41 “Shares” shall mean shares of Common Stock.

2.42 “Stock Appreciation Right” shall mean a stock appreciation right granted
under Article 9.

2.43 “Stock Appreciation Right Term” shall have the meaning set forth in
Section 9.4.

2.44 “Stock Payment” shall mean (a) a payment in the form of Shares, or (b) an
option or other right to purchase Shares, as part of a bonus, deferred
compensation or other arrangement, awarded under Section 8.3.

2.45 “Subsidiary” shall mean any entity (other than the Company), whether
domestic or foreign, in an unbroken chain of entities beginning with the Company
if each of the entities other than the last entity in the unbroken chain
beneficially owns, at the time of the determination, securities or interests
representing at least 50% of the total combined voting power of all classes of
securities or interests in one of the other entities in such chain.

2.46 “Termination of Service” shall mean:

(a) As to a Consultant, the time when the engagement of a Holder as a Consultant
to the Company or a Subsidiary is terminated for any reason, with or without
cause, including, without limitation, by resignation, discharge, death,
disability or retirement, but excluding terminations where the Consultant
simultaneously commences or remains in employment or service with the Company or
any Subsidiary.

(b) As to a Non-Employee Director, the time when a Holder who is a Non-Employee
Director ceases to be a Director for any reason, including, without limitation,
a termination by resignation, failure to be elected, death, disability or
retirement, but excluding terminations where the Holder simultaneously commences
or remains in employment or service with the Company or any Subsidiary.

(c) As to an Employee, the time when the employee-employer relationship between
a Holder and the Company or any Subsidiary is terminated for any reason,
including, without limitation, a termination by resignation, discharge, death,
disability or retirement; but excluding terminations where the Holder
simultaneously commences or remains in employment or service with the Company or
any Subsidiary.

 

7



--------------------------------------------------------------------------------

The Administrator, in its discretion, shall determine the effect of all matters
and questions relating to any Termination of Service, including, without
limitation, the question of whether a Termination of Service resulted from a
discharge for cause and all questions of whether particular leaves of absence
constitute a Termination of Service. For purposes of the Plan, a Holder’s
employee-employer relationship or consultancy relations shall be deemed to be
terminated in the event that the Subsidiary employing or contracting with such
Holder ceases to remain a Subsidiary following any merger, sale of stock or
other corporate transaction or event (including, without limitation, a
spin-off).

ARTICLE 3.

SHARES SUBJECT TO THE PLAN

3.1 Number of Shares.

(a) Subject to Sections 3.1(b) and 12.2, the aggregate number of Shares which
may be issued or transferred pursuant to Awards under the Plan is 5,625,000
Shares.

(b) To the extent all or a portion of an Award is forfeited, expires, lapses for
any reason, or is settled for cash without the delivery of Shares to the Holder,
any Shares subject to such Award or portion thereof shall, to the extent of such
forfeiture, expiration, lapse or cash settlement, again be available for the
grant of an Award under the Plan. Any Shares repurchased by or surrendered to
the Company under Section 6.4 so that such Shares are returned to the Company
shall again be available for the grant of an Award under the Plan. The payment
of Dividend Equivalents in cash in conjunction with any outstanding Awards shall
not be counted against the Shares available for issuance under the Plan.

3.2 Stock Distributed. Any Shares distributed pursuant to an Award may consist,
in whole or in part, of authorized and unissued Common Stock, treasury Common
Stock or Common Stock purchased on the open market.

ARTICLE 4.

GRANTING OF AWARDS

4.1 Participation. The Administrator may, from time to time, select from among
all Eligible Individuals, those to whom an Award shall be granted and shall
determine the nature and amount of each Award, which shall not be inconsistent
with the requirements of the Plan. No Eligible Individual shall have any right
to be granted an Award pursuant to the Plan.

4.2 Award Agreement. Each Award shall be evidenced by an Award Agreement that
sets forth the terms, conditions and limitations for such Award, which may
include the term of the Award, the provisions applicable in the event of the
Holder’s Termination of Service, and the Company’s authority to unilaterally or
bilaterally amend, modify, suspend, cancel or rescind an Award.

 

8



--------------------------------------------------------------------------------

4.3 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan, the Plan, and any Award granted or awarded to any
individual who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including Rule 16b-3 of the Exchange Act
and any amendments thereto) that are requirements for the application of such
exemptive rule. To the extent permitted by Applicable Law, the Plan and Awards
granted or awarded hereunder shall be deemed amended to the extent necessary to
conform to such applicable exemptive rule.

4.4 At-Will Employment; Voluntary Participation. Nothing in the Plan or Award
Agreement shall confer upon any Holder any right to continue in the employ of,
or as a Director or Consultant for, the Company or any Subsidiary, or shall
interfere with or restrict in any way the rights of the Company and any
Subsidiary, which rights are hereby expressly reserved, to discharge any Holder
at any time for any reason whatsoever, with or without cause, and with or
without notice, or to terminate or change all other terms and conditions of
employment or engagement, except to the extent expressly provided otherwise in a
written agreement between the Holder and the Company or any Subsidiary.
Participation by each Holder in the Plan shall be voluntary and nothing in the
Plan shall be construed as mandating that any Eligible Individual shall
participate in the Plan.

4.5 Stand-Alone and Tandem Awards. Awards granted pursuant to the Plan may, in
the discretion of the Administrator, be granted either alone, in addition to, or
in tandem with, any other Award granted pursuant to the Plan. Awards granted in
addition to or in tandem with other Awards may be granted either at the same
time as or at a different time from the grant of such other Awards.

ARTICLE 5.

OPTIONS

5.1 Granting of Options to Eligible Individuals. The Administrator is authorized
to grant Options to Eligible Individuals from time to time, in its discretion,
on such terms and conditions as it may determine, which shall not be
inconsistent with the Plan.

5.2 Option Exercise Price. The exercise price per Share subject to each Option
shall be set by the Administrator, but shall not be less than 100% of the Fair
Market Value of a Share on the date the Option is granted unless otherwise
determined by the Administrator.

5.3 Option Vesting.

(a) The period during which the right to exercise, in whole or in part, an
Option vests in the Holder shall be set by the Administrator and the
Administrator may determine that an Option may not be exercised in whole or in
part for a specified period after it is granted. Such vesting may be based on
service with the Company or any Subsidiary or any other criteria selected by the
Administrator, including Performance Goals or Performance Criteria. At any time
after the grant of an Option, the Administrator, in its discretion and subject
to whatever terms and conditions it selects, may accelerate the period during
which an Option vests.

 

9



--------------------------------------------------------------------------------

(b) No portion of an Option which is unexercisable at a Holder’s Termination of
Service shall thereafter become exercisable, except as may be otherwise provided
by the Administrator either in the Award Agreement evidencing the grant of an
Option or by action of the Administrator following the grant of the Option.
Unless otherwise determined by the Administrator in the Award Agreement or by
action of the Administrator following the grant of the Option, the portion of an
Option that is unexercisable at a Holder’s Termination of Service shall
automatically expire thirty (30) days following such Termination of Service.

5.4 Manner of Exercise. All or a portion of an exercisable Option shall be
deemed exercised upon delivery of all of the following to the Secretary of the
Company, the stock administrator of the Company or such other person or entity
designated by the Administrator, or his, her or its office, as applicable:

(a) A written or electronic notice complying with the applicable rules
established by the Administrator stating that the Option, or a portion thereof,
is exercised. The notice shall be signed by the Holder or other person then
entitled to exercise the Option or such portion of the Option.

(b) Such representations and documents as the Administrator, in its discretion,
deems necessary or advisable to effect compliance with Applicable Law. The
Administrator may, in its discretion, also take whatever additional actions it
deems appropriate to effect such compliance including, without limitation,
placing legends on share certificates and issuing stop-transfer notices to
agents and registrars.

(c) In the event that the Option shall be exercised by any person or persons
other than the Holder, appropriate proof of the right of such person or persons
to exercise the Option, as determined in the discretion of the Administrator.

(d) Full payment of the exercise price and applicable withholding taxes for the
shares with respect to which the Option, or portion thereof, is exercised, in a
manner permitted by Section 10.1 and Section 10.2.

5.5 Partial Exercise. An exercisable Option may be exercised in whole or in
part. However, an Option shall not be exercisable with respect to fractional
Shares unless otherwise determined by the Administrator and the Administrator
may require that, by the terms of the Option, a partial exercise must be with
respect to a minimum number of shares.

5.6 Option Term. The term of each Option (the “Option Term”) shall be set by the
Administrator in its discretion; provided, however, that the Option Term shall
not be more than ten (10) years from the date the Option is granted. The
Administrator shall determine the time period, including the time period
following a Termination of Service, during which the Holder has the right to
exercise the vested Options, which time period may not extend beyond the last
day of the Option Term. Except as limited by the requirements of Section 409A of
the Code or the first sentence of this Section 5.6, the Administrator may extend
the Option Term of any outstanding Option, and may extend the time period during
which vested Options may be exercised, in connection with any Termination of
Service of the Holder, and may amend, subject to Section 11.2, any other term or
condition of such Option relating to such a Termination of Service.

 

10



--------------------------------------------------------------------------------

5.7 Expiration of Option Term: Automatic Exercise of In-The-Money Options.
Unless otherwise determined by the Administrator (in an Award Agreement or
otherwise) or as otherwise directed by an Option Holder in writing to the
Company, each Option outstanding on the Automatic Exercise Date with an exercise
price per share that is less than the Fair Market Value per share of Common
Stock as of such date shall automatically and without further action by the
Option Holder or the Company be exercised on the Automatic Exercise Date. In the
discretion of the Administrator, payment of the exercise price of any such
Option shall be made pursuant to Section 10.1(b) or Section 10.1(c) and the
Company or any Subsidiary shall deduct or withhold an amount sufficient to
satisfy all taxes associated with such exercise in accordance with Section 10.2.
Unless otherwise determined by the Administrator, this Section 5.7 shall not
apply to an Option if the Holder of such Option incurs a Termination of Service
on or before the Automatic Exercise Date. For the avoidance of doubt, no Option
with an exercise price per share that is equal to or greater than the Fair
Market Value per share of Common Stock on the Automatic Exercise Date shall be
exercised pursuant to this Section 5.7.

ARTICLE 6.

RESTRICTED STOCK

6.1 Award of Restricted Stock.

(a) The Administrator is authorized to grant Restricted Stock to Eligible
Individuals, and shall determine the terms and conditions, including the
restrictions applicable to each award of Restricted Stock, which terms and
conditions shall not be inconsistent with the Plan, and may impose such
conditions on the issuance of such Restricted Stock as it deems appropriate.

(b) The Administrator shall establish the purchase price, if any, and form of
payment for Restricted Stock; provided, however, that if a purchase price is
charged, such purchase price shall be no less than the par value, if any, of the
Shares to be purchased, unless otherwise permitted by Applicable Law. In all
cases, legal consideration shall be required for each issuance of Restricted
Stock.

6.2 Rights as Stockholders. Subject to Section 6.4, upon issuance of Restricted
Stock, the Holder shall have, unless otherwise provided by the Administrator,
all the rights of a stockholder with respect to said Shares, subject to the
restrictions in each individual Award Agreement, including the right to receive
all dividends and other distributions paid or made with respect to the Shares;
provided, however, that, in the discretion of the Administrator, any
extraordinary distributions with respect to the Shares shall be subject to the
restrictions set forth in Section 6.3.

6.3 Restrictions. All shares of Restricted Stock (including any shares received
by Holders thereof with respect to shares of Restricted Stock as a result of
stock dividends, stock splits or any other form of recapitalization) shall, in
the terms of each individual Award Agreement, be subject to such restrictions
and vesting requirements as the Administrator shall provide. Such restrictions
may include, without limitation, restrictions concerning voting rights and
transferability and such restrictions may lapse separately or in combination at
such times and pursuant to such circumstances or based on such criteria as
selected by the Administrator,

 

11



--------------------------------------------------------------------------------

including, without limitation, criteria based on the Holder’s duration of
employment, directorship or consultancy with the Company, Performance Goals,
Performance Criteria, Company performance, individual performance or other
criteria selected by the Administrator. By action taken after the Restricted
Stock is issued, the Administrator may, on such terms and conditions as it may
determine to be appropriate, accelerate the vesting of such Restricted Stock by
removing any or all of the restrictions imposed by the terms of the applicable
Award Agreement. Unless otherwise determined by the Administrator, Restricted
Stock may not be sold or encumbered until all restrictions are terminated or
expire.

6.4 Repurchase or Forfeiture of Restricted Stock. Except as otherwise determined
by the Administrator at the time of the grant of the Award or thereafter, (a) if
no price was paid by the Holder for the Restricted Stock, upon a Termination of
Service during the applicable restriction period, the Holder’s rights in
unvested Restricted Stock then subject to restrictions shall lapse, and such
Restricted Stock shall be surrendered to the Company and cancelled without
consideration, and (b) if a price was paid by the Holder for the Restricted
Stock, upon a Termination of Service during the applicable restriction period,
the Company shall have the right to repurchase from the Holder the unvested
Restricted Stock then subject to restrictions at a cash price per share equal to
the price paid by the Holder for such Restricted Stock or such other amount as
may be specified in the applicable Award Agreement.

6.5 Certificates for Restricted Stock. Restricted Stock granted pursuant to the
Plan may be evidenced in such manner as the Administrator shall determine.
Certificates or book entries evidencing shares of Restricted Stock shall include
an appropriate legend referring to the terms, conditions, and restrictions
applicable to such Restricted Stock. The Company, in its discretion, may
(a) retain physical possession of any stock certificate evidencing shares of
Restricted Stock until the restrictions thereon shall have lapsed and/or
(b) require that the stock certificates evidencing shares of Restricted Stock be
held in custody by a designated escrow agent (which may but need not be the
Company) until the restrictions thereon shall have lapsed and that the Holder
deliver a stock power, endorsed in blank, relating to such Restricted Stock.

6.6 Section 83(b) Election. If a Holder makes an election under Section 83(b) of
the Code to be taxed with respect to the Restricted Stock as of the date of
transfer of the Restricted Stock rather than as of the date or dates upon which
the Holder would otherwise be taxable under Section 83(a) of the Code, the
Holder shall be required to deliver a copy of such election to the Company
promptly after filing such election with the Internal Revenue Service.

ARTICLE 7.

RESTRICTED STOCK UNITS

7.1 Grant of Restricted Stock Units. The Administrator is authorized to grant
Awards of Restricted Stock Units to any Eligible Individual selected by the
Administrator in such amounts and subject to such terms and conditions as
determined by the Administrator.

7.2 Purchase Price. The Administrator shall specify the purchase price, if any,
to be paid by the Holder to the Company with respect to any Restricted Stock
Unit award; provided, however, that value of the consideration shall not be less
than the par value of a Share, unless otherwise permitted by Applicable Law.

 

12



--------------------------------------------------------------------------------

7.3 Vesting of Restricted Stock Units. At the time of grant, the Administrator
shall specify the date or dates on which the Restricted Stock Units shall become
fully vested and nonforfeitable, and may specify such conditions to vesting as
it deems appropriate, including, without limitation, vesting based upon the
Holder’s duration of service to the Company or any Subsidiary, Company
performance, individual performance or other specific criteria, in each case on
a specified date or dates or over any period or periods, as determined by the
Administrator.

7.4 Maturity and Payment. At the time of grant, the Administrator shall specify
the maturity date applicable to each grant of Restricted Stock Units, which
shall be no earlier than the vesting date or dates of the Award and may be
determined at the election of the Holder (if permitted by the applicable Award
Agreement); provided that, except as otherwise set forth in an applicable Award
Agreement, the maturity date relating to each Restricted Stock Unit shall not
occur following the later of (a) the 15th day of the third month following the
end of the calendar year in which the applicable portion of the Restricted Stock
Unit vests; or (b) the 15th day of the third month following the end of the
Company’s fiscal year in which the applicable portion of the Restricted Stock
Unit vests. On the maturity date, the Company shall, subject to Section 10.4,
transfer to the Holder one unrestricted, fully transferable Share for each
Restricted Stock Unit scheduled to be paid out on such date and not previously
forfeited, or in the discretion of the Administrator, an amount in cash equal to
the Fair Market Value of such Shares on the maturity date or a combination of
cash and Common Stock as determined by the Administrator.

7.5 No Rights as a Stockholder. Unless otherwise determined by the
Administrator, a Holder of Restricted Stock Units shall possess no incidents of
ownership with respect to the Shares represented by such Restricted Stock Units,
unless and until such Shares are transferred to the Holder pursuant to the terms
of this Plan and the Award Agreement.

ARTICLE 8.

PERFORMANCE AWARDS, DIVIDEND EQUIVALENTS, STOCK PAYMENTS

8.1 Performance Awards. The Administrator is authorized to grant Performance
Awards, including Awards of Performance Stock Units and other Awards determined
in the Administrator’s discretion from time to time, to any Eligible Individual.
The value of Performance Awards, including Performance Stock Units, may be
linked to the attainment of the Performance Goals or other specific criteria,
whether or not objective, determined by the Administrator, in each case on a
specified date or dates or over any period or periods and in such amounts as may
be determined by the Administrator.

8.2 Dividend Equivalents.

(a) Dividend Equivalents may be granted by the Administrator based on dividends
declared on the Common Stock, to be credited as of dividend payment dates with
respect to dividends with record dates that occur during the period between the
date an Award is granted to a Holder and the date such Award vests, is
exercised, is distributed or expires, as determined by the Administrator. Such
Dividend Equivalents shall be converted to cash or additional Shares by such
formula and at such time and subject to such restrictions and limitations as may
be determined by the Administrator.

 

13



--------------------------------------------------------------------------------

8.3 Stock Payments. The Administrator is authorized to make Stock Payments to
any Eligible Individual. The number or value of Shares of any Stock Payment
shall be determined by the Administrator and may be based upon one or more
Performance Goals or any other specific criteria, including service to the
Company or any Subsidiary, determined by the Administrator. Shares underlying a
Stock Payment which is subject to a vesting schedule or other conditions or
criteria set by the Administrator shall not be issued until those conditions
have been satisfied. Unless otherwise provided by the Administrator, a Holder of
a Stock Payment shall have no rights as a Company stockholder with respect to
such Stock Payment until such time as the Stock Payment has vested and the
Shares underlying the Award have been issued to the Holder. Stock Payments may,
but are not required to, be made in lieu of base salary, bonus, fees or other
cash compensation otherwise payable to such Eligible Individual.

8.4 Purchase Price. The Administrator may establish the purchase price of a
Performance Award or Shares distributed as a Stock Payment award; provided,
however, that value of the consideration shall not be less than the par value of
a Share, unless otherwise permitted by Applicable Law.

ARTICLE 9.

STOCK APPRECIATION RIGHTS

9.1 Grant of Stock Appreciation Rights.

(a) The Administrator is authorized to grant Stock Appreciation Rights to
Eligible Individuals from time to time, in its discretion, on such terms and
conditions as it may determine, which shall not be inconsistent with the Plan.

(b) A Stock Appreciation Right shall entitle the Holder (or other person
entitled to exercise the Stock Appreciation Right pursuant to the Plan) to
exercise all or a specified portion of the Stock Appreciation Right (to the
extent then exercisable pursuant to its terms) and to receive from the Company
an amount determined by multiplying the difference obtained by subtracting the
exercise price per share of the Stock Appreciation Right from the Fair Market
Value on the date of exercise of the Stock Appreciation Right by the number of
Shares with respect to which the Stock Appreciation Right shall have been
exercised, subject to any limitations the Administrator may impose. Unless
otherwise determined by the Administrator, the exercise price per Share subject
to each Stock Appreciation Right shall be set by the Administrator, but shall
not be less than 100% of the Fair Market Value on the date the Stock
Appreciation Right is granted.

9.2 Stock Appreciation Right Vesting.

(a) The period during which the right to exercise, in whole or in part, a Stock
Appreciation Right vests in the Holder shall be set by the Administrator, and
the Administrator may determine that a Stock Appreciation Right may not be
exercised in whole or in part for a specified period after it is granted. Such
vesting may be based on service with the Company or any

 

14



--------------------------------------------------------------------------------

Subsidiary, Performance Criteria, Performance Goals or any other criteria
selected by the Administrator. At any time after grant of a Stock Appreciation
Right, the Administrator, in its discretion and subject to whatever terms and
conditions it selects, may accelerate the period during which a Stock
Appreciation Right vests.

(b) No portion of a Stock Appreciation Right which is unexercisable at a
Holder’s Termination of Service shall thereafter become exercisable, except as
may be otherwise provided by the Administrator in an Award Agreement or by
action of the Administrator following the grant of the Stock Appreciation Right.
Unless otherwise determined by the Administrator in the Award Agreement or by
action of the Administrator following the grant of the Stock Appreciation Right,
the portion of a Stock Appreciation Right which is unexercisable at a Holder’s
Termination of Service shall automatically expire thirty (30) days following
such Termination of Service.

9.3 Manner of Exercise. All or a portion of an exercisable Stock Appreciation
Right shall be deemed exercised upon delivery of all of the following to the
Secretary of the Company, the stock administrator of the Company, or such other
person or entity designated by the Administrator, or his, her or its office, as
applicable:

(a) A written or electronic notice complying with the applicable rules
established by the Administrator stating that the Stock Appreciation Right, or a
portion thereof, is exercised. The notice shall be signed by the Holder or other
person then entitled to exercise the Stock Appreciation Right or such portion of
the Stock Appreciation Right.

(b) Such representations and documents as the Administrator, in its discretion,
deems necessary or advisable to effect compliance with Applicable Law. The
Administrator, in its discretion, may also take whatever additional actions it
deems appropriate to effect such compliance, including, without limitation,
placing legends on share certificates and issuing stop-transfer notices to
agents and registrars.

(c) In the event that the Stock Appreciation Right shall be exercised by any
person or persons other than the Holder, appropriate proof of the right of such
person or persons to exercise the Stock Appreciation Right, as determined in the
discretion of the Administrator.

(d) Full payment of the exercise price and applicable withholding taxes for the
Shares with respect to which the Stock Appreciation Right, or portion thereof,
is exercised, in a manner permitted by Section 10.1 and Section 10.2.

9.4 Stock Appreciation Right Term. The term of each Stock Appreciation Right
(the “Stock Appreciation Right Term”) shall be set by the Administrator in its
discretion; provided, however, that the Stock Appreciation Right Term shall not
be more than ten (10) years from the date the Stock Appreciation Right is
granted. The Administrator shall determine the time period, including the time
period following a Termination of Service, during which the Holder has the right
to exercise the vested Stock Appreciation Rights, which time period may not
extend beyond the last day of the Stock Appreciation Right Term applicable to
such Stock Appreciation Right. Except as limited by the requirements of
Section 409A of the Code or the first sentence of this Section 9.4, the
Administrator may extend the Stock Appreciation Right Term of any outstanding

 

15



--------------------------------------------------------------------------------

Stock Appreciation Right, and may extend the time period during which vested
Stock Appreciation Rights may be exercised, in connection with any Termination
of Service of the Holder, and may amend, subject to Section 11.2, any other term
or condition of such Stock Appreciation Right relating to such a Termination of
Service.

9.5 Payment. Payment of the amounts payable with respect to Stock Appreciation
Rights pursuant to this Article 9 shall be in cash, Shares (based on Fair Market
Value as of the date the Stock Appreciation Right is exercised), or a
combination of both, as determined by the Administrator.

9.6 Expiration of Stock Appreciation Right Term: Automatic Exercise of
In-The-Money Stock Appreciation Rights. Unless otherwise determined by the
Administrator (in an Award Agreement or otherwise) or as otherwise directed by a
Stock Appreciation Right Holder in writing to the Company, each Stock
Appreciation Right outstanding on the Automatic Exercise Date with an exercise
price per share that is less than the Fair Market Value per share of Common
Stock as of such date shall automatically and without further action by the
Stock Appreciation Right Holder or the Company be exercised on the Automatic
Exercise Date. In the discretion of the Administrator, the Company or any
Subsidiary shall deduct or withhold an amount sufficient to satisfy all taxes
associated with such exercise in accordance with Section 10.2. Unless otherwise
determined by the Administrator, this Section 9.6 shall not apply to a Stock
Appreciation Right if the Holder of such Stock Appreciation Right incurs a
Termination of Service on or before the Automatic Exercise Date. For the
avoidance of doubt, no Stock Appreciation Right with an exercise price per share
that is equal to or greater than the Fair Market Value per share of Common Stock
on the Automatic Exercise Date shall be exercised pursuant to this Section 9.6.

ARTICLE 10.

ADDITIONAL TERMS OF AWARDS

10.1 Payment. The Administrator shall determine the methods by which payments by
any Holder with respect to any Awards granted under the Plan shall be made,
including, without limitation: (a) cash or check, (b) Shares (including, in the
case of payment of the exercise price of an Award, Shares issuable pursuant to
the exercise of the Award) held for such period of time as may be required by
the Administrator in order to avoid adverse accounting consequences, in each
case, having a Fair Market Value on the date of delivery equal to the aggregate
payments required, (c) delivery of a written or electronic notice that the
Holder has placed a market sell order with a broker acceptable to the Company
with respect to Shares then issuable upon exercise or vesting of an Award, and
that the broker has been directed to pay a sufficient portion of the net
proceeds of the sale to the Company in satisfaction of the aggregate payments
required; provided that payment of such proceeds is then made to the Company
upon settlement of such sale, or (d) any other form of legal consideration
acceptable to the Administrator in its discretion. The Administrator shall also
determine the methods by which Shares shall be delivered or deemed to be
delivered to Holders. Notwithstanding any other provision of the Plan to the
contrary, no Holder who is a Director or an “executive officer” of the Company
within the meaning of Section 13(k) of the Exchange Act shall be permitted to
make payment with respect to any Awards granted under the Plan, or continue any
extension of credit with respect to such payment, with a loan from the Company
or a loan arranged by the Company in violation of Section 13(k) of the Exchange
Act.

 

16



--------------------------------------------------------------------------------

10.2 Tax Withholding. The Company or any Subsidiary shall have the authority and
the right to deduct or withhold, or require a Holder to remit to the Company, an
amount sufficient to satisfy federal, state, local and foreign taxes (including
the Holder’s FICA, employment tax or other social security contribution
obligation) required by law to be withheld with respect to any taxable event
concerning a Holder arising as a result of the Plan. The Administrator, in its
discretion and in satisfaction of the foregoing requirement, may withhold, or
allow a Holder to elect to have the Company withhold, Shares otherwise issuable
under an Award (or allow the surrender of Shares). Unless otherwise determined
by the Administrator, the number of Shares which may be so withheld or
surrendered shall be limited to the number of Shares which have a Fair Market
Value on the date of withholding or repurchase equal to the aggregate amount of
such liabilities based on the applicable statutory withholding rates for
federal, state, local and foreign income tax and payroll tax purposes that are
applicable to such supplemental taxable income. The Administrator shall
determine the fair market value of the Shares, consistent with applicable
provisions of the Code, for tax withholding obligations due in connection with a
broker-assisted cashless Option or Stock Appreciation Right exercise involving
the sale of Shares to pay the Option or Stock Appreciation Right exercise price
or any tax withholding obligation.

10.3 Transferability of Awards.

(a) Except as otherwise provided in Section 10.3(b):

(i) No Award under the Plan may be sold, pledged, assigned or transferred in any
manner other than by will or the laws of descent and distribution or, subject to
the consent of the Administrator, pursuant to a DRO, unless and until such Award
has been exercised, or the Shares underlying such Award have been issued, and
all restrictions applicable to such Shares have lapsed;

(ii) No Award or interest or right therein shall be liable for the debts,
contracts or engagements of the Holder or the Holder’s successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
hypothecation, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect, except to the extent that such disposition is permitted
by Section 10.3(a)(i); and

(iii) During the lifetime of the Holder, only the Holder may exercise an Award
(or any portion thereof) granted to such Holder under the Plan, unless it has
been disposed of pursuant to a DRO; after the death of the Holder, any
exercisable portion of an Award may, prior to the time when such portion becomes
unexercisable under the Plan or the Award Agreement, be exercised by the
Holder’s personal representative or by any person empowered to do so under the
deceased Holder’s will or under the then-applicable laws of descent and
distribution.

(b) Notwithstanding Section 10.3(a), the Administrator, in its discretion, may
determine to permit a Holder to transfer an Award to any one or more Permitted
Transferees, subject to the following terms and conditions: (i) an Award
transferred to a Permitted Transferee shall not be assignable or transferable by
the Permitted Transferee other than by will or the laws

 

17



--------------------------------------------------------------------------------

of descent and distribution; (ii) an Award transferred to a Permitted Transferee
shall continue to be subject to all the terms and conditions of the Award as
applicable to the original Holder (other than the ability to further transfer
the Award); and (iii) the Holder and the Permitted Transferee shall execute any
and all documents requested by the Administrator, including, without limitation
documents to (A) confirm the status of the transferee as a Permitted Transferee,
(B) satisfy any requirements for an exemption for the transfer under Applicable
Law and (C) evidence the transfer.

(c) Notwithstanding Section 10.3(a), a Holder may, in the manner determined by
the Administrator, designate a beneficiary to exercise the rights of the Holder
and to receive any distribution with respect to any Award upon the Holder’s
death. A beneficiary, legal guardian, legal representative, or other person
claiming any rights pursuant to the Plan is subject to all terms and conditions
of the Plan and any Award Agreement applicable to the Holder, except to the
extent the Plan and Award Agreement otherwise provide, and to any additional
restrictions deemed necessary or appropriate by the Administrator. If the Holder
is married or a domestic partner in a domestic partnership qualified under
Applicable Law and resides in a community property state, a designation of a
person other than the Holder’s spouse or domestic partner, as applicable, as the
Holder’s beneficiary with respect to more than 50% of the Holder’s interest in
the Award shall not be effective without the prior written or electronic consent
of the Holder’s spouse or domestic partner. If no beneficiary has been
designated or survives the Holder, payment shall be made to the person entitled
thereto pursuant to the Holder’s will or the laws of descent and distribution.
Subject to the foregoing, a beneficiary designation may be changed or revoked by
a Holder at any time; provided that the change or revocation is filed with the
Administrator prior to the Holder’s death.

10.4 Conditions to Issuance of Shares.

(a) Notwithstanding anything herein to the contrary, the Company shall not be
required to issue or deliver any certificates or make any book entries
evidencing Shares issuable pursuant to any Award, unless and until the Board or
the Committee has determined, with advice of counsel, that the issuance of such
Shares is in compliance with Applicable Law and the Shares are covered by an
effective registration statement or applicable exemption from registration. In
addition to the terms and conditions provided herein, the Board or the Committee
may require that a Holder make such reasonable covenants, agreements and
representations as the Board or the Committee, in its discretion, deems
advisable in order to comply with Applicable Law.

(b) All Share certificates delivered pursuant to the Plan and all Shares issued
pursuant to book entry procedures are subject to any stop-transfer orders and
other restrictions as the Administrator deems necessary or advisable to comply
with Applicable Law. The Administrator may place legends on any Share
certificate or book entry to reference restrictions applicable to the Shares.

(c) The Administrator shall have the right to require any Holder to comply with
any timing or other restrictions with respect to the settlement, distribution or
exercise of any Award, including a window-period limitation, as may be imposed
in the discretion of the Administrator.

 

18



--------------------------------------------------------------------------------

(d) No fractional Shares shall be issued and the Administrator, in its
discretion, shall determine whether cash shall be given in lieu of fractional
Shares or whether such fractional Shares shall be eliminated by rounding down.

(e) Notwithstanding any other provision of the Plan, unless otherwise determined
by the Administrator or required by Applicable Law, the Company shall not
deliver to any Holder certificates evidencing Shares issued in connection with
any Award and instead such Shares shall be recorded in the books of the Company
(or, as applicable, its transfer agent or stock plan administrator).

10.5 Forfeiture and Claw-Back Provisions. Pursuant to its general authority to
determine the terms and conditions applicable to Awards under the Plan, the
Administrator shall have the right to provide, in an Award Agreement or
otherwise, or to require a Holder to agree by separate written or electronic
instrument, that:

(a) (i) Any proceeds, gains or other economic benefit actually or constructively
received by the Holder upon any receipt or exercise of the Award, or upon the
receipt or resale of any Shares underlying the Award, shall be paid to the
Company, and (ii) the Award shall terminate and any unexercised portion of the
Award (whether or not vested) shall be forfeited, if (x) a Termination of
Service occurs prior to a specified date, or within a specified time period
following receipt or exercise of the Award, or (y) the Holder at any time, or
during a specified time period, engages in any activity in competition with the
Company, or which is inimical, contrary or harmful to the interests of the
Company, as further defined by the Administrator or (z) the Holder incurs a
Termination of Service for “cause” (as such term is defined in the discretion of
the Administrator, or as set forth in a written agreement relating to such Award
between the Company and the Holder); and

(b) All Awards (including any proceeds, gains or other economic benefit actually
or constructively received by the Holder upon any receipt or exercise of any
Award or upon the receipt or resale of any Shares underlying the Award) shall be
subject to the provisions of any claw-back policy implemented by the Company,
including, without limitation, any claw-back policy adopted to comply with the
Dodd-Frank Wall Street Reform and Consumer Protection Act and any rules or
regulations promulgated thereunder, to the extent set forth in such claw-back
policy and/or in the applicable Award Agreement.

10.6 Repricing. Subject to Section 11.2, the Administrator shall have the
authority, without the approval of the stockholders of the Company, to amend any
outstanding Option or Stock Appreciation Right to reduce its price per share or
cancel any Option or Stock Appreciation Right in exchange for cash or another
Award when the Option or Stock Appreciation Right price per share exceeds the
Fair Market Value of the underlying Shares.

10.7 Action Required Upon Grant of Award. The Company shall, in accordance with
NASDAQ Rule 5635(c), (a) issue a press release disclosing the material terms of
the Award, including the recipient(s) of the Award and the number of Shares
involved and (b) provide written notice to the NASDAQ of the grant.

 

19



--------------------------------------------------------------------------------

ARTICLE 11.

ADMINISTRATION

11.1 Administrator. The Committee (or another committee or a subcommittee of the
Board assuming the functions of the Committee under the Plan) shall administer
the Plan (except as otherwise permitted herein) and, unless otherwise determined
by the Board, shall consist solely of two or more Non-Employee Directors, each
of whom is intended to qualify as both a “non-employee director” as defined by
Rule 16b-3 of the Exchange Act or any successor rule and an “independent
director” under the rules of any securities exchange or automated quotation
system on which the Shares are listed, quoted or traded. Notwithstanding the
foregoing, any action taken by the Committee shall be valid and effective,
whether or not members of the Committee at the time of such action are later
determined not to have satisfied the requirements for membership set forth in
this Section 11.1 or otherwise provided in any charter of the Committee. Except
as may otherwise be provided in any charter of the Committee, appointment of
Committee members shall be effective upon acceptance of appointment. Committee
members may resign at any time by delivering written or electronic notice to the
Board. Vacancies in the Committee may only be filled by the Board.
Notwithstanding the foregoing, (a) the full Board, acting by a majority of its
members in office, shall conduct the general administration of the Plan with
respect to Awards granted to Non-Employee Directors and, with respect to such
Awards, the terms “Administrator” and “Committee” as used in the Plan shall be
deemed to refer to the Board and (b) the Board or Committee may delegate its
authority hereunder to the extent permitted by Section 11.6. The Administrator
may adopt procedures from time to time that are intended to ensure that an
individual is an Eligible Individual prior to the granting of any Awards to such
individual (including without limitation a requirement that each such individual
certify to the Company prior to the receipt of an Award that he or she is not
currently employed by the Company or a Subsidiary and, if previously so
employed, has had a bona fide period of interruption of employment, and that the
grant of Awards is an inducement material to his or her agreement to enter into
employment with the Company or a Subsidiary).

11.2 Duties and Powers of Committee. It shall be the duty of the Committee to
conduct the general administration of the Plan in accordance with its
provisions. The Committee shall have the power to interpret the Plan and Award
Agreements, and to adopt such rules for the administration, interpretation and
application of the Plan as are not inconsistent therewith, to interpret, amend
or revoke any such rules and to amend any Award Agreement; provided that the
rights or obligations of the Holder of the Award that is the subject of any such
Award Agreement are not affected adversely by such amendment, unless the consent
of the Holder is obtained or such amendment is otherwise permitted under
Section 10.5 or Section 12.10. Any such grant or award under the Plan need not
be the same with respect to each Holder. In its discretion, the Board may at any
time and from time to time exercise any and all rights and duties of the
Committee under the Plan except with respect to matters which under Rule 16b-3
under the Exchange Act or any successor rule, or any regulations or rules issued
thereunder, or the rules of any securities exchange or automated quotation
system on which the Shares are listed, quoted or traded are required to be
determined in the discretion of the Committee.

 

20



--------------------------------------------------------------------------------

11.3 Action by the Committee. Unless otherwise established by the Board or in
any charter of the Committee, a majority of the Committee shall constitute a
quorum and the acts of a majority of the members present at any meeting at which
a quorum is present, and acts approved in writing by all members of the
Committee in lieu of a meeting, shall be deemed the acts of the Committee. Each
member of the Committee is entitled to, in good faith, rely or act upon any
report or other information furnished to that member by any officer or other
employee of the Company or any Subsidiary, the Company’s independent certified
public accountants, or any executive compensation consultant or other
professional retained by the Company to assist in the administration of the
Plan.

11.4 Authority of Administrator. Subject to the Company’s Bylaws, the
Committee’s Charter and any specific designation in the Plan, the Administrator
has the exclusive power, authority and sole discretion to:

(a) Designate Eligible Individuals to receive Awards;

(b) Determine the type or types of Awards to be granted to Eligible Individuals;

(c) Determine the number of Awards to be granted and the number of Shares to
which an Award will relate;

(d) Determine the terms and conditions of any Award granted pursuant to the
Plan, including, but not limited to, the exercise price, grant price, purchase
price, any Performance Goals or Performance Criteria, any reload provision, any
restrictions or limitations on the Award, any schedule for vesting, lapse of
forfeiture restrictions or restrictions on the exercisability of an Award, and
accelerations or waivers thereof, and any provisions related to non-competition
and recapture of gain on an Award, based in each case on such considerations as
the Administrator in its sole discretion determines;

(e) Determine whether, to what extent, and pursuant to what circumstances an
Award may be settled in, or the exercise price of an Award may be paid in cash,
Shares, other Awards, or other property, or an Award may be canceled, forfeited,
or surrendered;

(f) Prescribe the form of each Award Agreement, which need not be identical for
each Holder;

(g) Decide all other matters that must be determined in connection with an
Award;

(h) Establish, adopt or revise any rules and regulations as it may deem
necessary or advisable to administer the Plan;

(i) Interpret the terms of, and any matter arising pursuant to, the Plan or any
Award Agreement;

(j) Make all other decisions and determinations that may be required pursuant to
the Plan or as the Administrator deems necessary or advisable to administer the
Plan; and

 

21



--------------------------------------------------------------------------------

(k) Accelerate wholly or partially the vesting or lapse of restrictions of any
Award or portion thereof at any time after the grant of an Award, subject to
whatever terms and conditions it selects.

11.5 Decisions Binding. The Administrator’s interpretation of the Plan, any
Awards granted pursuant to the Plan, and any Award Agreement and all decisions
and determinations by the Administrator with respect to the Plan are final,
binding and conclusive on all parties.

11.6 Delegation of Authority. To the extent permitted by Applicable Law, the
Board or Committee may from time to time delegate to a committee of one or more
members of the Board or one or more officers of the Company the authority to
grant or amend Awards or to take other administrative actions pursuant to this
Article 11. Any delegation hereunder shall be subject to the restrictions and
limits that the Board or Committee specifies at the time of such delegation, and
the Board may at any time rescind the authority so delegated or appoint a new
delegatee. At all times, the delegatee appointed under this Section 11.6 shall
serve in such capacity at the pleasure of the Board and the Committee.

ARTICLE 12.

MISCELLANEOUS PROVISIONS

12.1 Amendment, Suspension or Termination of the Plan. Except as otherwise
provided in this Section 12.1, the Plan may be wholly or partially amended or
otherwise modified, suspended or terminated at any time or from time to time by
the Board or the Committee. However, to the extent required by Applicable Law,
without approval of the Company’s stockholders given within twelve (12) months
before or after the action by the Administrator, no action of the Administrator
may, except as provided in Section 12.2, increase the limits imposed in
Section 3.1 on the maximum number of Shares which may be issued under the Plan.
Except as provided in Section 12.10, no amendment, suspension or termination of
the Plan shall, without the consent of the Holder, impair any rights or
obligations under any Award theretofore granted or awarded, unless the Award
itself otherwise expressly so provides. No Awards may be granted or awarded
during any period of suspension or after termination of the Plan, and in no
event may any Award be granted under the Plan after the tenth anniversary of the
Effective Date (the “Expiration Date”). Any Awards that are outstanding on the
Expiration Date shall remain in force according to the terms of the Plan and the
applicable Award Agreement.

12.2 Changes in Common Stock or Assets of the Company, Acquisition or
Liquidation of the Company and Other Corporate Events.

(a) In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in this Section 12.2, the Administrator
shall equitably adjust each outstanding Award, which adjustments may include
adjustments to the number and type of securities subject to each outstanding
Award and/or the exercise price or grant price thereof, if applicable, the grant
of new Awards (subject to the requirements of NASDAQ Rule 5635(c)(4) and other
Applicable Laws), and/or the making of a cash payment, as the Administrator
deems appropriate to reflect such Equity Restructuring. The adjustments provided
under this Section 12.2(a) shall be nondiscretionary and shall be final and
binding on the affected Holder and the Company; provided that whether an
adjustment is equitable shall be determined in the discretion of the
Administrator.

 

22



--------------------------------------------------------------------------------

(b) In the event that the Administrator determines that any dividend or other
distribution (whether in the form of cash, Common Stock, other securities, or
other property), Change in Control, reorganization, merger, amalgamation,
consolidation, combination, repurchase, recapitalization, liquidation,
dissolution, or sale, transfer, exchange or other disposition of all or
substantially all of the assets of the Company, or sale or exchange of Common
Stock or other securities of the Company, issuance of warrants or other rights
to purchase Common Stock or other securities of the Company, or other similar
corporate transaction or event, as determined by the Administrator, affects the
Common Stock such that an adjustment is determined by the Administrator to be
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended by the Company to be made available under the Plan
or with respect to any Award, the Administrator may make equitable adjustments,
if any, to reflect such change with respect to: (i) the aggregate number and
kind of shares that may be issued under the Plan (including, but not limited to,
adjustments of the limitations in Sections 3.1) on the maximum number and kind
of shares which may be issued under the Plan); (ii) the number and kind of
Shares (or other securities or property) subject to outstanding Awards;
(iii) the terms and conditions of any outstanding Awards (including, without
limitation, any applicable performance targets or criteria with respect
thereto); and (iv) the grant or exercise price per share for any outstanding
Awards under the Plan.

(c) In the event of any transaction or event described in Section 12.2(b) or any
unusual or nonrecurring transactions or events affecting the Company, any
Subsidiary of the Company, or the financial statements of the Company or any
Subsidiary, or of changes in Applicable Law or accounting principles, the
Administrator, in its discretion, and on such terms and conditions as it deems
appropriate, either by the terms of the Award or by action taken prior to the
occurrence of such transaction or event and either automatically or upon the
Holder’s request, is hereby authorized to take any one or more of the following
actions whenever the Administrator determines that such action is appropriate in
order to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan or with respect to any Award under
the Plan, to facilitate such transactions or events or to give effect to such
changes in laws, regulations or principles:

(i) To provide for either (A) termination of any such Award in exchange for an
amount of cash, if any, equal to the amount that would have been attained upon
the exercise of such Award or realization of the Holder’s rights (and, for the
avoidance of doubt, if as of the date of the occurrence of the transaction or
event described in this Section 12.2 the Administrator determines in good faith
that no amount would have been attained upon the exercise of such Award or
realization of the Holder’s rights, then such Award may be terminated by the
Company without payment) or (B) the replacement of such Award with other rights
or property selected by the Administrator, in its discretion, having an
aggregate value not exceeding the amount that could have been attained upon the
exercise of such Award or realization of the Holder’s rights had such Award been
currently exercisable or payable or fully vested;

 

23



--------------------------------------------------------------------------------

(ii) To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;

(iii) To make adjustments in the number and type of shares of the Company’s
stock (or other securities or property) subject to outstanding Awards, and in
the number and kind of outstanding Restricted Stock and/or in the terms and
conditions of (including the grant or exercise price), and the criteria included
in, outstanding Awards and Awards which may be granted in the future;

(iv) To provide that such Award shall be exercisable or payable or fully vested
with respect to all shares covered thereby, notwithstanding anything to the
contrary in the Plan or the applicable Award Agreement; and

(v) To provide that the Award will terminate and cannot vest, be exercised or
become payable after such event.

(d) The Administrator, in its discretion, may include such further provisions
and limitations in any Award, agreement or certificate, as it may deem equitable
and in the best interests of the Company that are not inconsistent with the
provisions of the Plan.

(e) Unless otherwise determined by the Administrator, no adjustment or action
described in this Section 12.2 or in any other provision of the Plan shall be
authorized to the extent that such adjustment would cause the Plan or an Award
to violate NASDAQ Rule 5635(c)(4) or other Applicable Law. Furthermore, no such
adjustment or action shall be authorized to the extent such adjustment or action
would result in short-swing profits liability under Section 16 of the Exchange
Act or violate the exemptive conditions of Rule 16b-3 of the Exchange Act unless
the Administrator determines that the Award is not to comply with such exemptive
conditions.

(f) The existence of the Plan, the Award Agreement and the Awards granted
hereunder shall not affect or restrict in any way the right or power of the
Company or the stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred or prior preference stocks whose rights are superior to or
affect the Common Stock or the rights thereof or which are convertible into or
exchangeable for Common Stock, or the dissolution or liquidation of the Company,
or any sale or transfer of all or any part of its assets or business, or any
other corporate act or proceeding, whether of a similar character or otherwise.

(g) No action shall be taken under this Section 12.2 which shall cause an Award
to fail to comply with Section 409A of the Code, to the extent applicable.

(h) In the event of any pending stock dividend, stock split, combination or
exchange of shares, merger, consolidation or other distribution (other than
normal cash dividends) of Company assets to stockholders, or any other change
affecting the Shares or the share price of the Common Stock including any Equity
Restructuring, for reasons of administrative convenience, the Company, in its
discretion, may refuse to permit the exercise of any Award during a period of up
to thirty (30) days prior to the consummation of any such transaction.

 

24



--------------------------------------------------------------------------------

12.3 Approval of Plan by Stockholders Not Required. It is expressly intended
that approval of the Company’s stockholders not be required as a condition of
the effectiveness of the Plan, and the Plan’s provisions shall be interpreted in
a manner consistent with such intent for all purposes. Specifically, NASDAQ Rule
5635(c) generally requires stockholder approval for equity-compensation plans
adopted by companies whose securities are listed on the NASDAQ Stock Market that
provide for the delivery of equity securities to any employees, directors or
other service providers of such companies as compensation for services. NASDAQ
Rule 5635(c)(4) provides an exemption in certain circumstances for employment
inducement awards. Notwithstanding anything to the contrary herein, in
accordance with NASDAQ Rule 5635(c)(4), Awards may only be granted as material
inducements to Eligible Individuals being hired or rehired as Employees, as
applicable, and must be approved by (a) the Board, acting through a majority of
the Company’s Independent Directors or (b) the independent Compensation
Committee of the Board. Accordingly, pursuant to NASDAQ Rule 5635(c)(4), the
issuance of Awards and the Shares issuable upon exercise or vesting of such
Awards pursuant to the Plan is not subject to the approval of the Company’s
stockholders.

12.4 No Stockholders Rights. Except as otherwise provided herein, a Holder shall
have none of the rights of a stockholder with respect to Shares covered by any
Award until the Holder becomes the record owner of such Shares.

12.5 Paperless Administration. In the event that the Company establishes, for
itself or using the services of a third party, an automated system for the
documentation, granting or exercise of Awards, such as a system using an
internet website or interactive voice response, then the paperless
documentation, granting or exercise of Awards by a Holder may be permitted
through the use of such an automated system.

12.6 Effect of Plan upon Other Compensation Plans. The adoption of the Plan
shall not affect any other compensation or incentive plans in effect for the
Company or any Subsidiary. Nothing in the Plan shall be construed to limit the
right of the Company or any Subsidiary: (a) to establish any other forms of
incentives or compensation for Employees, Directors or Consultants of the
Company or any Subsidiary, or (b) except as otherwise provided in the
penultimate sentence of Section 3.1(a), to grant or assume options or other
rights or awards otherwise than under the Plan in connection with any proper
corporate purpose including without limitation, the grant or assumption of
options in connection with the acquisition by purchase, lease, merger,
consolidation or otherwise, of the business, stock or assets of any corporation,
partnership, limited liability company, firm or association.

12.7 Compliance with Laws. The Plan, the granting and vesting of Awards under
the Plan and the issuance and delivery of Shares and the payment of money under
the Plan or under Awards granted or awarded hereunder are subject to compliance
with all Applicable Law (including but not limited to state, federal and foreign
securities law and margin requirements), and to such approvals by any listing,
regulatory or governmental authority as may, in the opinion of counsel for the
Company, be necessary or advisable in connection therewith. Any securities
delivered under the Plan shall be subject to such restrictions, and the person
acquiring such securities shall, if requested by the Company, provide such
assurances and representations to the Company as the Company may deem necessary
or desirable to assure compliance with all Applicable Law. To the extent
permitted by Applicable Law, the Plan and Awards granted or awarded hereunder
shall be deemed amended to the extent necessary to conform to Applicable Law.

 

25



--------------------------------------------------------------------------------

12.8 Titles and Headings, References to Sections of the Code or Exchange Act.
The titles and headings of the Sections in the Plan are for convenience of
reference only and, in the event of any conflict, the text of the Plan, rather
than such titles or headings, shall control. References to sections of the Code
or the Exchange Act shall include any amendment or successor thereto.

12.9 Governing Law. The Plan and any agreements hereunder shall be administered,
interpreted and enforced under the internal laws of the State of Delaware
without regard to conflicts of laws thereof or of any other jurisdiction.

12.10 Section 409A. To the extent that the Administrator determines that any
Award granted under the Plan is subject to Section 409A of the Code, the Award
Agreement evidencing such Award shall incorporate the terms and conditions
required by Section 409A of the Code. To the extent applicable, the Plan and any
Award Agreements shall be interpreted in accordance with Section 409A of the
Code, including without limitation any such regulations or other guidance that
may be issued after the Effective Date. Notwithstanding any provision of the
Plan to the contrary, in the event that following the Effective Date the
Administrator determines that any Award may be subject to Section 409A of the
Code (including Department of Treasury guidance as may be issued after the
Effective Date), the Administrator may adopt such amendments to the Plan and the
applicable Award Agreement or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Administrator determines are necessary or appropriate to
(a) exempt the Award from Section 409A of the Code and/or preserve the intended
tax treatment of the benefits provided with respect to the Award, or (b) comply
with the requirements of Section 409A of the Code and thereby avoid the
application of any penalty taxes under such Section.

12.11 No Rights to Awards. No Eligible Individual or other person shall have any
claim to be granted any Award pursuant to the Plan, and neither the Company nor
the Administrator is obligated to treat Eligible Individuals, Holders or any
other persons or Awards (or portions thereof) uniformly.

12.12 Unfunded Status of Awards. The Plan is intended to be an “unfunded” plan
for incentive compensation. With respect to any payments not yet made to a
Holder pursuant to an Award, nothing contained in the Plan or any Award
Agreement shall give the Holder any rights that are greater than those of a
general creditor of the Company or any Subsidiary.

12.13 Indemnification. To the extent allowable pursuant to Applicable Law, each
member of the Committee or of the Board shall be indemnified and held harmless
by the Company from any loss, cost, liability, or expense that may be imposed
upon or reasonably incurred by such member in connection with or resulting from
any claim, action, suit, or proceeding to which he or she may be a party or in
which he or she may be involved by reason of any action or failure to act
pursuant to the Plan and against and from any and all amounts paid by him or her
in satisfaction of judgment in such action, suit, or proceeding against him or
her; provided he or she gives the Company an opportunity, at its own expense, to
handle and defend the same before he or she

 

26



--------------------------------------------------------------------------------

undertakes to handle and defend it on his or her own behalf. The foregoing right
of indemnification shall not be exclusive of any other rights of indemnification
to which such persons may be entitled pursuant to the Company’s Certificate of
Incorporation or Bylaws, as a matter of law, or otherwise, or any power that the
Company may have to indemnify them or hold them harmless.

12.14 Relationship to other Benefits. No payment pursuant to the Plan shall be
taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or other benefit plan of the
Company or any Subsidiary except to the extent otherwise expressly provided in
writing in such other plan or an agreement thereunder.

12.15 Expenses. The expenses of administering the Plan shall be borne by the
Company and its Subsidiaries.

* * * * *

 

27



--------------------------------------------------------------------------------

T2 BIOSYSTEMS, INC.

INDUCEMENT AWARD PLAN

STOCK OPTION GRANT NOTICE

T2 Biosystems, Inc., a Delaware corporation, (the “Company”), pursuant to its
Inducement Award Plan, as amended from time to time (the “Plan”), hereby grants
to the holder listed below (“Participant”), an option to purchase the number of
shares of Common Stock (“Stock”) set forth below (the “Option”). The Option is
subject to the terms and conditions set forth in this Stock Option Grant Notice
(the “Grant Notice”) and the Stock Option Agreement attached hereto as Exhibit A
(the “Agreement”) and the Plan, which are incorporated herein by reference.
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in the Grant Notice and the Agreement.

 

Participant:

  

Grant Date:

  

Exercise Price per Share:

   $

Total Exercise Price:

   $

Total Number of Shares

Subject to the Option:

  

shares

Expiration Date:

  

Vesting Commencement Date:

  

Vesting Schedule:

   [To be specified in individual agreements]

Type of Option:

   Non-Qualified Stock Option

By Participant’s signature below, Participant agrees to be bound by the terms
and conditions of the Plan, the Agreement and the Grant Notice. Participant has
reviewed the Agreement, the Plan and the Grant Notice in their entirety, has had
an opportunity to obtain the advice of counsel prior to executing the Grant
Notice and fully understands all provisions of the Grant Notice, the Agreement
and the Plan. Participant hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
arising under the Plan, the Grant Notice or the Agreement.

 

T2 BIOSYSTEMS, INC.       PARTICIPANT By:  

                                                                               

      By:  

                                                              

Print  

 

           Print  

 

Name:         Name:   Title:  

 

       



--------------------------------------------------------------------------------

EXHIBIT A

TO STOCK OPTION GRANT NOTICE

STOCK OPTION AGREEMENT

Pursuant to the Grant Notice to which this Agreement is attached, the Company
has granted to Participant an Option under the Plan to purchase the number of
shares of Stock set forth in the Grant Notice.

ARTICLE 13.

GENERAL

13.1 Defined Terms. Capitalized terms not specifically defined herein shall have
the meanings specified in the Plan or the Grant Notice.

13.2 Incorporation of Terms of Plan. The Option is subject to the terms and
conditions set forth in this Agreement and the Plan, which is incorporated
herein by reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall control.

13.3 Employment Inducement Award. The Option is intended to constitute an
employment inducement award under NASDAQ Rule 5635(c)(4) that is exempt from the
requirements of shareholder approval of equity-compensation plans under NASDAQ
Rule 5635(c)(4). This Agreement and the terms and conditions of the Option will
be interpreted consistent with such intent.

ARTICLE 14.

GRANT OF OPTION

14.1 Grant of Option. In consideration of Participant’s past and/or continued
employment with or service to the Company or a Subsidiary and for other good and
valuable consideration, effective as of the grant date set forth in the Grant
Notice (the “Grant Date”), the Company has granted to Participant the Option to
purchase any part or all of an aggregate of the number of shares of Stock set
forth in the Grant Notice, upon the terms and conditions set forth in the Grant
Notice, the Plan and this Agreement, subject to adjustments as provided in
Section 12.2 of the Plan.

14.2 Exercise Price. The exercise price per share of the shares of Stock subject
to the Option (the “Exercise Price”) shall be as set forth in the Grant Notice.

14.3 Consideration to the Company. In consideration of the grant of the Option
by the Company, Participant agrees to render faithful and efficient services to
the Company or any Subsidiary. Nothing in the Plan, the Grant Notice or this
Agreement shall confer upon Participant any right to continue in the employ or
service of the Company or any Subsidiary or shall interfere with or restrict in
any way the rights of the Company and its Subsidiaries, which rights are hereby
expressly reserved, to discharge or terminate the services of Participant at any
time for any reason whatsoever, with or without cause, except to the extent
expressly provided otherwise in a written agreement between the Company or a
Subsidiary and Participant.



--------------------------------------------------------------------------------

ARTICLE 15.

PERIOD OF EXERCISABILITY

15.1 Commencement of Exercisability.

(a) Subject to Sections 3.2, 3.3, 5.9 and 5.14 hereof, the Option shall become
vested and exercisable in such amounts and at such times as are set forth in the
Grant Notice.

(b) Unless otherwise determined by the Administrator, any portion of the Option
that has not become vested and exercisable on or prior to the date of the
Participant’s Termination of Service shall be forfeited on the date of the
Participant’s Termination of Service and shall not thereafter become vested or
exercisable.

15.2 Duration of Exercisability. The installments provided for in the vesting
schedule set forth in the Grant Notice are cumulative. Each such installment
which becomes vested and exercisable pursuant to the vesting schedule set forth
in the Grant Notice shall remain vested and exercisable until it becomes
unexercisable under Section 3.3 hereof. Once the Option becomes unexercisable,
it shall be forfeited immediately.

15.3 Expiration of Option. The Option may not be exercised to any extent by
anyone after the first to occur of the following events:

(a) The expiration date set forth in the Grant Notice;

(b) Except as the Administrator may otherwise approve, in the event of
Participant’s Termination of Service other than for Cause or by reason of
Participant’s death or disability, the expiration of three (3) months from the
date of Participant’s Termination of Service;

(c) Except as the Administrator may otherwise approve, the expiration of one
(1) year from the date of Participant’s Termination of Service by reason of
Participant’s death or disability; or

(d) Except as the Administrator may otherwise approve, upon Participant’s
Termination of Service for Cause.

As used in this Agreement, “Cause” shall mean (a) the Board’s determination that
Participant failed to substantially perform Participant’s duties (other than any
such failure resulting from Participant’s disability); (b) the Board’s
determination that Participant failed to carry out, or comply with any lawful
and reasonable directive of the Board or Participant’s immediate supervisor;
(c) Participant’s conviction, plea of no contest, plea of nolo contendere, or
imposition of unadjudicated probation for any felony, indictable offense or
crime involving moral turpitude; (d) Participant’s unlawful use (including being
under the influence) or possession of illegal drugs on the premises of the
Company or any of its Subsidiaries or while performing Participant’s duties



--------------------------------------------------------------------------------

and responsibilities; or (e) Participant’s commission of an act of fraud,
embezzlement, misappropriation, misconduct, or breach of fiduciary duty against
the Company of any of its Subsidiaries. Notwithstanding the foregoing, if
Participant is a party to a written employment or consulting agreement with the
Company (or its Subsidiary) in which the term “cause” is defined, then “Cause”
shall be as such term is defined in the applicable written employment or
consulting agreement.

15.4 Tax Withholding. Notwithstanding any other provision of this Agreement:

(a) The Company and its Subsidiaries have the authority to deduct or withhold,
or require Participant to remit to the Company or the applicable Subsidiary, an
amount sufficient to satisfy applicable federal, state, local and foreign taxes
(including the employee portion of any FICA obligation) required by law to be
withheld with respect to any taxable event arising pursuant to this Agreement.
The Company and its Subsidiaries may withhold or Participant may make such
payment in one or more of the forms specified below:

(i) by cash or check made payable to the Company or the Subsidiary with respect
to which the withholding obligation arises;

(ii) by the deduction of such amount from other compensation payable to
Participant;

(iii) with respect to any withholding taxes arising in connection with the
exercise of the Option, with the consent of the Administrator, by requesting
that the Company withhold a net number of shares of Stock issuable upon the
exercise of the Option having a then current Fair Market Value not exceeding the
amount necessary to satisfy the withholding obligation of the Company and its
Subsidiaries based on the applicable statutory withholding rates for federal,
state, local and foreign income tax and payroll tax purposes;

(iv) with respect to any withholding taxes arising in connection with the
exercise of the Option, with the consent of the Administrator, by tendering to
the Company shares of Stock having a then current Fair Market Value not
exceeding the amount necessary to satisfy the withholding obligation of the
Company and its Subsidiaries based on the applicable statutory withholding rates
for federal, state, local and foreign income tax and payroll tax purposes;

(v) with respect to any withholding taxes arising in connection with the
exercise of the Option, through the delivery of a notice that Participant has
placed a market sell order with a broker acceptable to the Company with respect
to shares of Stock then issuable upon exercise of the Option, and that the
broker has been directed to pay a sufficient portion of the net proceeds of the
sale to the Company or the Subsidiary with respect to which the withholding
obligation arises in satisfaction of such withholding taxes; provided that
payment of such proceeds is then made to the Company or the applicable
Subsidiary at such time as may be required by the Administrator, but in any
event not later than the settlement of such sale; or

(vi) in any combination of the foregoing.



--------------------------------------------------------------------------------

(b) With respect to any withholding taxes arising in connection with the Option,
in the event Participant fails to provide timely payment of all sums required
pursuant to Section 3.4(a), the Company shall have the right and option, but not
the obligation, to treat such failure as an election by Participant to satisfy
all or any portion of Participant’s required payment obligation pursuant to
Section 3.4(a)(ii) or Section 3.4(a)(iii) above, or any combination of the
foregoing as the Company may determine to be appropriate. The Company shall not
be obligated to deliver any certificate representing shares of Stock issuable
with respect to the exercise of the Option to Participant or his or her legal
representative unless and until Participant or his or her legal representative
shall have paid or otherwise satisfied in full the amount of all federal, state,
local and foreign taxes applicable with respect to the taxable income of
Participant resulting from the exercise of the Option or any other taxable event
related to the Option.

(c) In the event any tax withholding obligation arising in connection with the
Option will be satisfied under Section 3.4(a)(iii) above, then the Company may
elect to instruct any brokerage firm determined acceptable to the Company for
such purpose to sell on Participant’s behalf a whole number of shares from those
shares of Stock that are issuable upon exercise of the Option as the Company
determines to be appropriate to generate cash proceeds sufficient to satisfy the
tax withholding obligation and to remit the proceeds of such sale to the Company
or the Subsidiary with respect to which the withholding obligation arises.
Participant’s acceptance of this Award constitutes Participant’s instruction and
authorization to the Company and such brokerage firm to complete the
transactions described in this Section 3.4(c), including the transactions
described in the previous sentence, as applicable. The Company may refuse to
issue any shares of Stock to Participant until the foregoing tax withholding
obligations are satisfied.

(d) Participant is ultimately liable and responsible for all taxes owed in
connection with the Option, regardless of any action the Company or any
Subsidiary takes with respect to any tax withholding obligations that arise in
connection with the Option. Neither the Company nor any Subsidiary makes any
representation or undertaking regarding the treatment of any tax withholding in
connection with the awarding, vesting or exercise of the Option or the
subsequent sale of Stock. The Company and the Subsidiaries do not commit and are
under no obligation to structure the Option to reduce or eliminate Participant’s
tax liability.

ARTICLE 16.

EXERCISE OF OPTION

16.1 Person Eligible to Exercise. During the lifetime of Participant, only
Participant may exercise the Option or any portion thereof. After the death of
Participant, any exercisable portion of the Option may, prior to the time when
the Option becomes unexercisable under Section 3.3 hereof, be exercised by
Participant’s personal representative or by any person empowered to do so under
the deceased Participant’s will or under the then applicable laws of descent and
distribution.

16.2 Partial Exercise. Subject to Section 5.2, any exercisable portion of the
Option or the entire Option, if then wholly exercisable, may be exercised in
whole or in part at any time prior to the time when the Option or portion
thereof becomes unexercisable under Section 3.3 hereof.

16.3 Manner of Exercise. The Option, or any exercisable portion thereof, may be
exercised solely by delivery to the Secretary of the Company (or any third party
administrator or other person or entity designated by the Company), during
regular business hours, of all of the following prior to the time when the
Option or such portion thereof becomes unexercisable under Section 3.3 hereof.



--------------------------------------------------------------------------------

(a) An exercise notice in a form specified by the Administrator, stating that
the Option or portion thereof is thereby exercised, such notice complying with
all applicable rules established by the Administrator;

(b) The receipt by the Company of full payment for the shares of Stock with
respect to which the Option or portion thereof is exercised, in such form of
consideration permitted under Section 4.4 hereof that is acceptable to the
Administrator;

(c) The payment of any applicable withholding tax in accordance with
Section 3.4;

(d) Any other written representations or documents as may be required in the
Administrator’s sole discretion to effect compliance with Applicable Law; and

(e) In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 hereof by any person or persons other than Participant, appropriate
proof of the right of such person or persons to exercise the Option.

Notwithstanding any of the foregoing, the Administrator shall have the right to
specify all conditions of the manner of exercise, which conditions may vary by
country and which may be subject to change from time to time.

16.4 Method of Payment. Payment of the exercise price shall be by any of the
following, or a combination thereof, at the election of Participant:

(a) Cash or check;

(b) With the consent of the Administrator, surrender of shares of Stock
(including, without limitation, shares of Stock otherwise issuable upon exercise
of the Option) held for such period of time as may be required by the
Administrator in order to avoid adverse accounting consequences and having a
Fair Market Value on the date of delivery equal to the aggregate exercise price
of the Option or exercised portion thereof;

(c) Through the delivery of a notice that Participant has placed a market sell
order with a broker acceptable to the Company with respect to shares of Stock
then issuable upon exercise of the Option, and that the broker has been directed
to pay a sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the Option exercise price; provided that payment of such
proceeds is then made to the Company at such time as may be required by the
Administrator, but in any event not later than the settlement of such sale; or

(d) Any other form of legal consideration acceptable to the Administrator.



--------------------------------------------------------------------------------

16.5 Conditions to Issuance of Stock. The Company shall not be required to issue
or deliver any shares of Stock purchased upon the exercise of the Option or
portion thereof prior to fulfillment of all of the following conditions: (A) the
admission of such shares of Stock to listing on all stock exchanges on which
such Stock is then listed, (B) the completion of any registration or other
qualification of such shares of Stock under any state or federal law or under
rulings or regulations of the Securities and Exchange Commission or other
governmental regulatory body, which the Administrator shall, in its absolute
discretion, deem necessary or advisable, (C) the obtaining of any approval or
other clearance from any state or federal governmental agency which the
Administrator shall, in its absolute discretion, determine to be necessary or
advisable, (D) the receipt by the Company of full payment for such shares of
Stock, which may be in one or more of the forms of consideration permitted under
Section 4.4 hereof, and (E) the receipt of full payment of any applicable
withholding tax in accordance with Section 3.4 by the Company or its Subsidiary
with respect to which the applicable withholding obligation arises.

16.6 Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any shares of Stock purchasable upon the exercise
of any part of the Option unless and until certificates representing such shares
of Stock (which may be in book-entry form) will have been issued and recorded on
the records of the Company or its transfer agents or registrars and delivered to
Participant (including through electronic delivery to a brokerage account). No
adjustment will be made for a dividend or other right for which the record date
is prior to the date of such issuance, recordation and delivery, except as
provided in Section 12.2 of the Plan. Except as otherwise provided herein, after
such issuance, recordation and delivery, Participant will have all the rights of
a stockholder of the Company with respect to such shares of Stock, including,
without limitation, the right to receipt of dividends and distributions on such
shares.

ARTICLE 17.

OTHER PROVISIONS

17.1 Administration. The Administrator shall have the power to interpret the
Plan, the Grant Notice and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan, the Grant Notice and
this Agreement as are consistent therewith and to interpret, amend or revoke any
such rules. All actions taken and all interpretations and determinations made by
the Administrator will be final and binding upon Participant, the Company and
all other interested persons. To the extent allowable pursuant to Applicable
Law, no member of the Committee or the Board will be personally liable for any
action, determination or interpretation made with respect to the Plan, the Grant
Notice or this Agreement.

17.2 Whole Shares. The Option may only be exercised for whole shares of Stock.

17.3 Option Not Transferable. Subject to Section 4.1 hereof, the Option may not
be sold, pledged, assigned or transferred in any manner other than by will or
the laws of descent and distribution, unless and until the shares of Stock
underlying the Option have been issued, and all restrictions applicable to such
shares of Stock have lapsed. Neither the Option nor any interest or right
therein or part thereof shall be liable for the debts, contracts or engagements
of Participant or his or her successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.



--------------------------------------------------------------------------------

17.4 Adjustments. The Administrator may accelerate the vesting of all or a
portion of the Option in such circumstances as it, in its sole discretion, may
determine. In addition, upon the occurrence of certain events relating to the
Stock contemplated by Section 12.2 of the Plan (including, without limitation,
an extraordinary cash dividend on such Stock), the Administrator may make such
adjustments as the Administrator deems appropriate in the number of shares of
Stock subject to the Option, the exercise price of the Option and the kind of
securities that may be issued upon exercise of the Option. Participant
acknowledges that the Option is subject to adjustment, modification and
termination in certain events as provided in this Agreement and the Plan,
including Section 12.2 of the Plan.

17.5 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant (or, if Participant is then
deceased, to the person entitled to exercise the Option pursuant to Section 4.1)
at Participant’s last address reflected on the Company’s records. By a notice
given pursuant to this Section 5.5, either party may hereafter designate a
different address for notices to be given to that party. Any notice shall be
deemed duly given when sent via email (if to Participant) or when sent by
certified mail (return receipt requested) and deposited (with postage prepaid)
in a post office or branch post office regularly maintained by the United States
Postal Service.

17.6 Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

17.7 Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

17.8 Conformity to Securities Laws. Participant acknowledges that the Plan, the
Grant Notice and this Agreement are intended to conform to the extent necessary
with all Applicable Laws, including, without limitation, the provisions of the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated thereunder by the Securities and Exchange Commission and state
securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the Option is granted and may be
exercised, only in such a manner as to conform to Applicable Law. To the extent
permitted by Applicable Law, the Plan and this Agreement shall be deemed amended
to the extent necessary to conform to Applicable Law.

17.9 Amendment, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board, provided that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely affect the Option in any material way without the prior written
consent of Participant.



--------------------------------------------------------------------------------

17.10 Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in Section 5.3 and the Plan, this Agreement
shall be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

17.11 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Option, the Grant Notice and this Agreement
shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3 of the Exchange Act) that are requirements for the application of
such exemptive rule. To the extent permitted by Applicable Law, this Agreement
shall be deemed amended to the extent necessary to conform to such applicable
exemptive rule.

17.12 Not a Contract of Employment. Nothing in this Agreement or in the Plan
shall confer upon Participant any right to continue to serve as an employee or
other service provider of the Company or any Subsidiary or shall interfere with
or restrict in any way the rights of the Company and its Subsidiaries, which
rights are hereby expressly reserved, to discharge or terminate the services of
Participant at any time for any reason whatsoever, with or without cause, except
to the extent expressly provided otherwise in a written agreement between the
Company or a Subsidiary and Participant.

17.13 Entire Agreement. The Plan, the Grant Notice and this Agreement (including
any exhibit hereto) constitute the entire agreement of the parties and supersede
in their entirety all prior undertakings and agreements of the Company and
Participant with respect to the subject matter hereof.

17.14 Section 409A. This Award is not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (together
with any Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the date hereof, “Section 409A”). However,
notwithstanding any other provision of the Plan, the Grant Notice or this
Agreement, if at any time the Administrator determines that this Award (or any
portion thereof) may be subject to Section 409A, the Administrator shall have
the right in its sole discretion (without any obligation to do so or to
indemnify Participant or any other person for failure to do so) to adopt such
amendments to the Plan, the Grant Notice or this Agreement, or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Administrator determines
are necessary or appropriate for this Award either to be exempt from the
application of Section 409A or to comply with the requirements of Section 409A.

17.15 Agreement Severable. In the event that any provision of the Grant Notice
or this Agreement is held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of the Grant Notice or this
Agreement.



--------------------------------------------------------------------------------

17.16 Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant shall have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the Option, and rights no
greater than the right to receive the Stock as a general unsecured creditor with
respect to options, as and when exercised pursuant to the terms hereof.

17.17 Counterparts. The Grant Notice may be executed in one or more
counterparts, including by way of any electronic signature, subject to
Applicable Law, each of which shall be deemed an original and all of which
together shall constitute one instrument.

17.18 Broker-Assisted Sales. In the event of any broker-assisted sale of shares
of Stock in connection with the payment of withholding taxes as provided in
Section 3.4(a)(v) or Section 3.4(c) or the payment of the exercise price as
provided in Section 4.4(c): (A) any shares of Stock to be sold through a
broker-assisted sale will be sold on the day the tax withholding obligation or
exercise of the Option, as applicable, occurs or arises, or as soon thereafter
as practicable; (B) such shares of Stock may be sold as part of a block trade
with other participants in the Plan in which all participants receive an average
price; (C) Participant will be responsible for all broker’s fees and other costs
of sale, and Participant agrees to indemnify and hold the Company harmless from
any losses, costs, damages, or expenses relating to any such sale; (D) to the
extent the proceeds of such sale exceed the applicable tax withholding
obligation or exercise price, the Company agrees to pay such excess in cash to
Participant as soon as reasonably practicable; (E) Participant acknowledges that
the Company or its designee is under no obligation to arrange for such sale at
any particular price, and that the proceeds of any such sale may not be
sufficient to satisfy the applicable tax withholding obligation or exercise
price; and (F) in the event the proceeds of such sale are insufficient to
satisfy the applicable tax withholding obligation, Participant agrees to pay
immediately upon demand to the Company or its Subsidiary with respect to which
the withholding obligation arises, an amount sufficient to satisfy any remaining
portion of the Company’s or the applicable Subsidiary’s withholding obligation.

* * * * *



--------------------------------------------------------------------------------

T2 BIOSYSTEMS, INC.

INDUCEMENT AWARD PLAN

RESTRICTED STOCK GRANT NOTICE

T2 Biosystems, Inc., a Delaware corporation (the “Company”), pursuant to its
Inducement Award Plan, as amended from time to time (the “Plan”), hereby grants
to the holder listed below (“Participant”) the number of shares of Restricted
Stock (the “Shares”) set forth below. The Shares are subject to the terms and
conditions set forth in this Restricted Stock Grant Notice (the “Grant Notice”)
and the Restricted Stock Agreement attached hereto as Exhibit A (the
“Agreement”) and the Plan, which are incorporated herein by reference. Unless
otherwise defined herein, the terms defined in the Plan shall have the same
defined meanings in the Grant Notice and the Agreement.

 

Participant:

  

Grant Date:

  

Total Number of Shares of

Restricted Stock:

  

Vesting Schedule:

   [To be specified in individual agreements]

By Participant’s signature below, Participant agrees to be bound by the terms
and conditions of the Plan, the Agreement and the Grant Notice. Participant has
reviewed the Agreement, the Plan and the Grant Notice in their entirety, has had
an opportunity to obtain the advice of counsel prior to executing the Grant
Notice and fully understands all provisions of the Grant Notice, the Agreement
and the Plan. Participant hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
arising under the Plan, the Grant Notice or the Agreement.

 

T2 BIOSYSTEMS, INC.      PARTICIPANT HOLDER:      By:  

 

     By:   

 

Print Name:  

 

              Print Name:   

 

Title:  

 

       



--------------------------------------------------------------------------------

EXHIBIT A

TO RESTRICTED STOCK GRANT NOTICE

RESTRICTED STOCK AGREEMENT

Pursuant to the Grant Notice to which this Agreement is attached, the Company
has granted to Participant the number of Shares set forth in the Grant Notice.

ARTICLE I.

GENERAL

1.1 Defined Terms. Capitalized terms not specifically defined herein shall have
the meanings specified in the Plan or the Grant Notice.

1.2 Incorporation of Terms of Plan. The Shares issued to Participant pursuant to
the Grant Notice are subject to the terms and conditions set forth in this
Agreement and the Plan, which is incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.

1.3 Employment Inducement Award. The Shares are intended to constitute an
employment inducement award under NASDAQ Rule 5635(c)(4) that is exempt from the
requirements of shareholder approval of equity-compensation plans under NASDAQ
Rule 5635(c)(4). This Agreement and the terms and conditions of the Shares will
be interpreted consistent with such intent.

ARTICLE II.

ISSUANCE OF SHARES

2.1 Issuance of Shares. In consideration of Participant’s past and/or continued
employment with or service to the Company or a Subsidiary and for other good and
valuable consideration, effective as of the grant date set forth in the Grant
Notice (the “Grant Date”), the Company has granted to Participant the number of
Shares set forth in the Grant Notice, upon the terms and conditions set forth in
the Grant Notice, this Agreement and the Plan.

2.2 Issuance Mechanics. As of the Grant Date, the Company shall issue the Shares
in the form of Common Stock (“Stock”) to Participant and shall (a) cause a stock
certificate or certificates representing such shares of Stock to be registered
in the name of Participant, or (b) cause such shares of Stock to be held in
book-entry form. If a stock certificate is issued, it shall be delivered to and
held in custody by the Company and shall bear the restrictive legends required
by Section 5.1. If the shares of Stock are held in book-entry form, then such
entry will reflect that the shares are subject to the restrictions of this
Agreement.

ARTICLE III.

FORFEITURE AND TRANSFER RESTRICTIONS

3.1 Forfeiture Restriction. Subject to the provisions of Section 3.2 below, in
the event of Participant’s Termination of Service for any reason, including as a
result of Participant’s death or disability, all of the Unreleased Shares (as
defined below) shall thereupon be forfeited immediately and without any further
action by the Company (the “Forfeiture Restriction”), except as otherwise
provided in a written agreement between Participant and the Company. Upon the
occurrence of such forfeiture, the Company shall become the legal and beneficial
owner of the Unreleased Shares and all rights and interests therein or

 

A-1



--------------------------------------------------------------------------------

relating thereto, and the Company shall have the right to retain and transfer to
its own name the number of Unreleased Shares being forfeited by Participant. The
Unreleased Shares shall be held by the Company in accordance with Section 3.3
until the Shares are forfeited as provided in this Section 3.1, until such
Unreleased Shares are fully released from the Forfeiture Restriction as provided
in Section 3.2 or until such time as this Agreement is no longer in effect.
Participant hereby authorizes and directs the Secretary of the Company, or such
other person designated by the Administrator, to transfer any Unreleased Shares
that are forfeited pursuant to this Section 3.1 from Participant to the Company.

3.2 Release of Shares from Forfeiture Restriction. The Shares shall be released
from the Forfeiture Restriction in accordance with the vesting schedule set
forth in the Grant Notice. Any of the Shares which, from time to time, have not
yet been released from the Forfeiture Restriction are referred to herein as
“Unreleased Shares.” In the event any of the Unreleased Shares are released from
the Forfeiture Restriction, any Retained Distributions (as defined below) paid
on such Unreleased Shares shall be promptly paid by the Company to Participant.
As soon as administratively practicable following the release of any Shares from
the Forfeiture Restriction, the Company shall, as applicable, either deliver to
Participant the certificate or certificates representing such Shares in the
Company’s possession belonging to Participant, or, if the Shares are held in
book-entry form, then the Company shall remove the notations indicating that the
shares are subject to the restrictions of this Agreement. Participant (or the
beneficiary or personal representative of Participant in the event of
Participant’s death or incapacity, as the case may be) shall deliver to the
Company any representations or other documents or assurances as the Company or
its representatives deem necessary or advisable in connection with any such
delivery.

3.3 Escrow.

The Unreleased Shares shall be held by the Company until such Unreleased Shares
are forfeited as provided in Section 3.1, until such Unreleased Shares are fully
released from the Forfeiture Restriction as provided in Section 3.2 or until
such time as this Agreement is no longer in effect. Participant shall not retain
physical custody of any certificates representing Unreleased Shares issued to
Participant. Participant, by acceptance of this Award, shall be deemed to
appoint, and does so appoint, the Company and each of its authorized
representatives as Participant’s attorney(s)-in-fact to effect any transfer of
forfeited Unreleased Shares (and Retained Distributions, if any, paid on such
forfeited Unreleased Shares) to the Company as may be required pursuant to the
Plan or this Agreement, and to execute such representations or other documents
or assurances as the Company or such representatives deem necessary or advisable
in connection with any such transfer. To the extent allowable by Applicable Law,
the Company, or its designee, shall not be liable for any act it may do or omit
to do with respect to holding the Shares in escrow and while acting in good
faith and in the exercise of its judgment.

The Company will retain custody of all cash dividends and other distributions
(“Retained Distributions”) made or declared with respect to Unreleased Shares
(and such Retained Distributions will be subject to the Forfeiture Restriction
and the other terms and conditions under this Agreement that are applicable to
the Shares) until such time, if ever, as the Unreleased Shares with respect to
which such Retained Distributions shall have been made, paid or declared shall
have become vested pursuant to the Grant Notice. Retained Distributions that
were made or declared in cash will be retained by the Company in a bookkeeping
account until the Unreleased Shares with respect to which such Retained
Distributions relate shall have become vested pursuant to the Grant Notice, at
which time the Company shall release to Participant the amount retained in the
Participant’s bookkeeping account, without interest, as cash; provided that, at
the Company’s option, Retained Distributions may be deemed reinvested in
notional shares of Stock such that upon release and distribution of such
Retained Distributions to Participant, Participant shall be entitled to receive
on the date of such distribution or release an amount of cash or the number of
whole shares of Stock or a combination thereof, as determined by the
Administrator, the aggregate fair value of which shall be equal to the Fair
Market Value of the notional shares of Stock to which such released Retained
Distributions relate. Any Retained Distributions with respect to Unreleased
Shares shall be forfeited in the event such Unreleased Shares are forfeited.

 

A-2



--------------------------------------------------------------------------------

3.4 Rights as Stockholder. Except as otherwise provided herein, upon issuance of
the Shares by the Company, Participant shall have all the rights of a
stockholder with respect to said Shares, subject to the restrictions herein,
including the right to vote the Shares and to receive all dividends or other
distributions paid or made with respect to the Shares.

ARTICLE IV.

TAXATION AND TAX WITHHOLDING

4.1 Representation. Participant represents to the Company that Participant has
reviewed with his or her own tax advisors the federal, state, local and foreign
tax consequences of this investment and the transactions contemplated by this
Agreement. Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents.

4.2 Section 83(b) Election. If Participant makes an election under Section 83(b)
of the Internal Revenue Code of 1986, as amended (the “Code”), to be taxed with
respect to the Shares as of the date of transfer of the Shares rather than as of
the date or dates upon which Participant would otherwise be taxable under
Section 83(a) of the Code, Participant shall deliver a copy of such election to
the Company promptly upon filing such election with the Internal Revenue
Service.

4.3 Tax Withholding. Notwithstanding any other provision of this Agreement:

The Company and its Subsidiaries have the authority to deduct or withhold, or
require Participant to remit to the Company or the applicable Subsidiary, an
amount sufficient to satisfy applicable federal, state, local and foreign taxes
(including the employee portion of any FICA obligation) required by law to be
withheld with respect to any taxable event arising pursuant to this Agreement.
The Company and its Subsidiaries may withhold or Participant may make such
payment in one or more of the forms specified below:

(i) by cash or check made payable to the Company or the Subsidiary with respect
to which the withholding obligation arises;

(ii) by the deduction of such amount from other compensation payable to
Participant;

(iii) with respect to any withholding taxes arising in connection with the
vesting of the Shares, with the consent of the Administrator, by requesting that
the Company and its Subsidiaries withhold a net number of vested Shares having a
then current Fair Market Value not exceeding the amount necessary to satisfy the
withholding obligation of the Company and its Subsidiaries based on the
applicable statutory withholding rates for federal, state, local and foreign
income tax and payroll tax purposes;

(iv) with respect to any withholding taxes arising in connection with the
vesting of the Shares, with the consent of the Administrator, by tendering to
the Company vested shares of Stock having a then current Fair Market Value not
exceeding the amount necessary to satisfy the withholding obligation of the
Company and its Subsidiaries based on the applicable statutory withholding rates
for federal, state, local and foreign income tax and payroll tax purposes;

 

A-3



--------------------------------------------------------------------------------

(v) with respect to any withholding taxes arising in connection with the vesting
of the Shares, through the delivery of a notice that Participant has placed a
market sell order with a broker acceptable to the Company with respect to those
Shares that are then becoming vested and that the broker has been directed to
pay a sufficient portion of the net proceeds of the sale to the Company or the
Subsidiary with respect to which the withholding obligation arises in
satisfaction of such withholding taxes; provided that payment of such proceeds
is then made to the Company or the applicable Subsidiary at such time as may be
required by the Administrator, but in any event not later the settlement of such
sale; or

(vi) in any combination of the foregoing.

With respect to any withholding taxes arising in connection with the Shares, in
the event Participant fails to provide timely payment of all sums required
pursuant to Section 4.3(a), the Company shall have the right and option, but not
the obligation, to treat such failure as an election by Participant to satisfy
all or any portion of Participant’s required payment obligation pursuant to
Section 4.3(a)(ii) or Section 4.3(a)(iii) above, or any combination of the
foregoing as the Company may determine to be appropriate. The Company shall not
be obligated to deliver any certificate representing the Shares to Participant
or his or her legal representative unless and until Participant or his or her
legal representative shall have paid or otherwise satisfied in full the amount
of all federal, state, local and foreign taxes applicable with respect to the
taxable income of Participant resulting from the vesting of the Shares or any
other taxable event related to the Shares.

In the event any tax withholding obligation arising in connection with the
Shares will be satisfied under Section 4.3(a)(iii), then the Company may elect
to instruct any brokerage firm determined acceptable to the Company for such
purpose to sell on Participant’s behalf a whole number of shares of Stock from
those Shares that are then becoming vested as the Company determines to be
appropriate to generate cash proceeds sufficient to satisfy the tax withholding
obligation and to remit the proceeds of such sale to the Company or the
Subsidiary with respect to which the withholding obligation arises.
Participant’s acceptance of this Award constitutes Participant’s instruction and
authorization to the Company and such brokerage firm to complete the
transactions described in this Section 4.3(c), including the transactions
described in the previous sentence, as applicable. The Company may refuse to
deliver any certificate representing the Shares to Participant or his or her
legal representative until the foregoing tax withholding obligations are
satisfied.

Participant is ultimately liable and responsible for all taxes owed in
connection with the Shares, regardless of any action the Company or any
Subsidiary takes with respect to any tax withholding obligations that arise in
connection with the Shares. Neither the Company nor any Subsidiary makes any
representation or undertaking regarding the treatment of any tax withholding in
connection with the awarding, vesting or payment of the Shares or the subsequent
sale of the Shares. The Company and the Subsidiaries do not commit and are under
no obligation to structure this Award to reduce or eliminate Participant’s tax
liability.

ARTICLE V.

RESTRICTIVE LEGENDS AND STOP-TRANSFER ORDERS

5.1 Legends. The certificate or certificates representing the Shares, if any,
shall bear the following legend (as well as any legends required by the
Company’s charter and Applicable Law):

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO FORFEITURE IN FAVOR OF
THE COMPANY AND MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE TERMS OF A
RESTRICTED STOCK AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY OF
WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.

 

A-4



--------------------------------------------------------------------------------

5.2 Refusal to Transfer; Stop-Transfer Notices. The Company shall not be
required (a) to transfer on its books any Shares that have been sold or
otherwise transferred in violation of any of the provisions of this Agreement or
(b) to treat as owner of such Shares or to accord the right to vote or pay
dividends to any purchaser or other transferee to whom such Shares shall have
been so transferred. Participant agrees that, in order to ensure compliance with
the restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.

5.3 Removal of Legend. After such time as the Forfeiture Restriction shall have
lapsed with respect to the Shares, and upon Participant’s request, a new
certificate or certificates representing such Shares shall be issued without the
legend referred to in Section 5.1 and delivered to Participant. If the Shares
are held in book entry form, the Company shall cause any restrictions noted on
the book form to be removed.

ARTICLE VI.

OTHER PROVISIONS

6.1 Administration. The Administrator shall have the power to interpret the
Plan, the Grant Notice and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan, the Grant Notice and
this Agreement as are consistent therewith and to interpret, amend or revoke any
such rules. All actions taken and all interpretations and determinations made by
the Administrator will be final and binding upon Participant, the Company and
all other interested persons. To the extent allowable pursuant to Applicable
Law, no member of the Committee or the Board will be personally liable for any
action, determination or interpretation made with respect to the Plan, the Grant
Notice or this Agreement.

6.2 Shares Not Transferable. The Shares and Retained Distributions may not be
sold, pledged, assigned or transferred in any manner unless and until the
Forfeiture Restrictions have lapsed. No Unreleased Shares or Retained
Distributions or any interest or right therein or part thereof shall be liable
for the debts, contracts or engagements of Participant or his or her successors
in interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect.

6.3 Adjustments. The Administrator may accelerate the vesting of all or a
portion of the Unreleased Shares in such circumstances as it, in its sole
discretion, may determine. Participant acknowledges that the Shares are subject
to adjustment, modification and termination in certain events as provided in
this Agreement and the Plan, including Section 12.2 of the Plan.

6.4 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant at Participant’s last address
reflected on the Company’s records. By a notice given pursuant to this
Section 6.4, either party may hereafter designate a different address for
notices to be given to that party. Any notice shall be deemed duly given when
sent via email (if to Participant) or when sent by certified mail (return
receipt requested) and deposited (with postage prepaid) in a post office or
branch post office regularly maintained by the United States Postal Service.

 

A-5



--------------------------------------------------------------------------------

6.5 Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

6.6 Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

6.7 Conformity to Securities Laws. Participant acknowledges that the Plan, the
Grant Notice and this Agreement are intended to conform to the extent necessary
with all Applicable Law, including, without limitation, the provisions of the
Securities Act and the Exchange Act, and any and all regulations and rules
promulgated thereunder by the Securities and Exchange Commission, and state
securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the Shares are granted, only in
such a manner as to conform to Applicable Law. To the extent permitted by
Applicable Law, the Plan and this Agreement shall be deemed amended to the
extent necessary to conform to Applicable Law.

6.8 Amendment, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board, provided that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely affect the Shares in any material way without the prior written
consent of Participant.

6.9 Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in Section 6.2 and the Plan, this Agreement
shall be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

6.10 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Shares, the Grant Notice and this Agreement
shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3 of the Exchange Act) that are requirements for the application of
such exemptive rule. To the extent permitted by Applicable Law, this Agreement
shall be deemed amended to the extent necessary to conform to such applicable
exemptive rule.

6.11 Not a Contract of Employment. Nothing in this Agreement or in the Plan
shall confer upon Participant any right to continue to serve as an employee or
other service provider of the Company or any Subsidiary or shall interfere with
or restrict in any way the rights of the Company and its Subsidiaries, which
rights are hereby expressly reserved, to discharge or terminate the services of
Participant at any time for any reason whatsoever, with or without cause, except
to the extent expressly provided otherwise in a written agreement between the
Company or a Subsidiary and Participant.

6.12 Entire Agreement. The Plan, the Grant Notice and this Agreement (including
any exhibit hereto) constitute the entire agreement of the parties and supersede
in their entirety all prior undertakings and agreements of the Company and
Participant with respect to the subject matter hereof.

6.13 Section 409A. This Award is not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (together
with any Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the date hereof, “Section 409A”). However,

 

A-6



--------------------------------------------------------------------------------

notwithstanding any other provision of the Plan, the Grant Notice or this
Agreement, if at any time the Administrator determines that this Award (or any
portion thereof) may be subject to Section 409A, the Administrator shall have
the right in its sole discretion (without any obligation to do so or to
indemnify Participant or any other person for failure to do so) to adopt such
amendments to the Plan, the Grant Notice or this Agreement, or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Administrator determines
are necessary or appropriate for this Award either to be exempt from the
application of Section 409A or to comply with the requirements of Section 409A.

6.14 Agreement Severable. In the event that any provision of the Grant Notice or
this Agreement is held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of the Grant Notice or this
Agreement.

6.15 Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant shall have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the Award.

6.16 Counterparts. The Grant Notice may be executed in one or more counterparts,
including by way of any electronic signature, subject to Applicable Law, each of
which shall be deemed an original and all of which together shall constitute one
instrument.

6.17 Broker-Assisted Sales. In the event of any broker-assisted sale of shares
of Stock in connection with the payment of withholding taxes as provided in
Section 4.3(a)(iii) or Section 4.3(a)(v): (A) any shares of Stock to be sold
through a broker-assisted sale will be sold on the day the tax withholding
obligation arises or as soon thereafter as practicable; (B) such shares of Stock
may be sold as part of a block trade with other participants in the Plan in
which all participants receive an average price; (C) Participant will be
responsible for all broker’s fees and other costs of sale, and Participant
agrees to indemnify and hold the Company harmless from any losses, costs,
damages, or expenses relating to any such sale; (D) to the extent the proceeds
of such sale exceed the applicable tax withholding obligation, the Company
agrees to pay such excess in cash to Participant as soon as reasonably
practicable; (E) Participant acknowledges that the Company or its designee is
under no obligation to arrange for such sale at any particular price, and that
the proceeds of any such sale may not be sufficient to satisfy the applicable
tax withholding obligation; and (F) in the event the proceeds of such sale are
insufficient to satisfy the applicable tax withholding obligation, Participant
agrees to pay immediately upon demand to the Company or its Subsidiary with
respect to which the withholding obligation arises an amount in cash sufficient
to satisfy any remaining portion of the Company’s or the applicable Subsidiary’s
withholding obligation.

* * * * *

 

A-7



--------------------------------------------------------------------------------

T2 BIOSYSTEMS, INC.

INDUCEMENT AWARD PLAN

RESTRICTED STOCK UNIT GRANT NOTICE

T2 Biosystems, Inc., a Delaware corporation (the “Company”), pursuant to its
Inducement Award Plan, as amended from time to time (the “Plan”), hereby grants
to the holder listed below (“Participant”) the number of Restricted Stock Units
(the “RSUs”) set forth below. The RSUs are subject to the terms and conditions
set forth in this Restricted Stock Unit Grant Notice (the “Grant Notice”) and
the Restricted Stock Unit Agreement attached hereto as Exhibit A (the
“Agreement”) and the Plan, which are incorporated herein by reference. Unless
otherwise defined herein, the terms defined in the Plan shall have the same
defined meanings in the Grant Notice and the Agreement.

 

Participant:

  

Grant Date:

  

Number of RSUs:

  

Type of Shares Issuable:

   Common Stock

Vesting Schedule:

  

[To be specified in individual agreements]

By Participant’s signature below, Participant agrees to be bound by the terms
and conditions of the Plan, the Agreement and the Grant Notice. Participant has
reviewed the Agreement, the Plan and the Grant Notice in their entirety, has had
an opportunity to obtain the advice of counsel prior to executing the Grant
Notice and fully understands all provisions of the Grant Notice, the Agreement
and the Plan. Participant hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
arising under the Plan, the Grant Notice or the Agreement.

 

T2 BIOSYSTEMS, INC.      PARTICIPANT HOLDER:      By:  

 

              By:   

 

Print Name:  

 

     Print Name:   

 

Title:  

 

       



--------------------------------------------------------------------------------

EXHIBIT A

TO RESTRICTED STOCK UNIT GRANT NOTICE

RESTRICTED STOCK UNIT AGREEMENT

Pursuant to the Grant Notice to which this Agreement is attached, the Company
has granted to Participant the number of RSUs set forth in the Grant Notice.

ARTICLE 18.

GENERAL

18.1 Defined Terms. Capitalized terms not specifically defined herein shall have
the meanings specified in the Plan or the Grant Notice.

18.2 Incorporation of Terms of Plan. The RSUs and the shares of Common Stock
(“Stock”) issued to Participant hereunder (“Shares”) are subject to the terms
and conditions set forth in this Agreement and the Plan, which is incorporated
herein by reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall control.

18.3 Employment Inducement Award. The RSUs are intended to constitute an
employment inducement award under NASDAQ Rule 5635(c)(4) that is exempt from the
requirements of shareholder approval of equity-compensation plans under NASDAQ
Rule 5635(c)(4). This Agreement and the terms and conditions of the RSUs will be
interpreted consistent with such intent.

ARTICLE 19.

AWARD OF RESTRICTED STOCK UNITS AND DIVIDEND EQUIVALENTS

19.1 Award of RSUs and Dividend Equivalents.

(a) In consideration of Participant’s past and/or continued employment with or
service to the Company or a Subsidiary and for other good and valuable
consideration, effective as of the grant date set forth in the Grant Notice (the
“Grant Date”), the Company has granted to Participant the number of RSUs set
forth in the Grant Notice, upon the terms and conditions set forth in the Grant
Notice, the Plan and this Agreement, subject to adjustment as provided in
Section 12.2 of the Plan. Each RSU represents the right to receive one Share or,
at the option of the Company, an amount of cash as set forth in Section 2.3(b),
in either case, at the times and subject to the conditions set forth herein.
However, unless and until the RSUs have vested, Participant will have no right
to the payment of any Shares subject thereto. Prior to the actual delivery of
any Shares, the RSUs will represent an unsecured obligation of the Company,
payable only from the general assets of the Company.

(b) The Company hereby grants to Participant an Award of Dividend Equivalents
with respect to each RSU granted pursuant to the Grant Notice for all ordinary
cash dividends which are paid to all or substantially all holders of the
outstanding shares of Stock between the Grant Date and the date when the
applicable RSU is distributed or paid to Participant or is forfeited or expires.
The Dividend Equivalents for each RSU shall be equal to the amount of cash which
is paid as a dividend on one share of Stock. All such Dividend Equivalents shall
be credited to Participant and retained by the Company (without interest) or, at
the Company’s option, may be deemed to be reinvested in additional RSUs as of
the date of payment



--------------------------------------------------------------------------------

of any such dividend based on the Fair Market Value of a share of Stock on such
date. Each Dividend Equivalent (including and any additional RSU which results
from the deemed reinvestment of Dividend Equivalents granted hereunder, if
applicable) shall be subject to the same vesting, distribution or payment,
adjustment and other provisions which apply to the underlying RSU to which such
Dividend Equivalent relates.

19.2 Vesting of RSUs and Dividend Equivalents.

(a) Subject to Participant’s continued employment with or service to the Company
or a Subsidiary on each applicable vesting date and subject to the terms of this
Agreement, the RSUs shall vest in such amounts and at such times as are set
forth in the Grant Notice. Each Dividend Equivalent (including any additional
RSU which results from deemed reinvestments of Dividend Equivalents pursuant to
Section 2.1(b) hereof, if applicable) shall vest whenever the underlying RSU to
which such Dividend Equivalent relates vests.

(b) In the event Participant incurs a Termination of Service, except as may be
otherwise provided by the Administrator or as set forth in a written agreement
between Participant and the Company, Participant shall immediately forfeit any
and all RSUs and Dividend Equivalents (including any additional RSU which
results from deemed reinvestments of Dividend Equivalents pursuant to
Section 2.1(b) hereof, if applicable) granted under this Agreement which have
not vested or do not vest on or prior to the date on which such Termination of
Service occurs, and Participant’s rights in any such RSUs and Dividend
Equivalents which are not so vested shall lapse and expire.

19.3 Distribution or Payment of RSUs.

(a) Participant’s RSUs shall be distributed in Shares (either in book-entry form
or otherwise) or, at the option of the Company, paid in an amount of cash as set
forth in Section 2.3(b), in either case, as soon as administratively practicable
following the vesting of the applicable RSU pursuant to Section 2.2, and, in any
event, within sixty (60) days following such vesting. Notwithstanding the
foregoing, the Company may delay a distribution or payment in settlement of RSUs
if it reasonably determines that such payment or distribution will violate
Federal securities laws or any other Applicable Law, provided that such
distribution or payment shall be made at the earliest date at which the Company
reasonably determines that the making of such distribution or payment will not
cause such violation, as required by Treasury Regulation
Section 1.409A-2(b)(7)(ii), and provided further that no payment or distribution
shall be delayed under this Section 2.3(a) if such delay will result in a
violation of Section 409A of the Code.

(b) In the event that the Company elects to make payment of Participant’s RSUs
in cash, the amount of cash payable with respect to each RSU shall be equal to
the Fair Market Value of a Share on the day immediately preceding the applicable
distribution or payment date set forth in Section 2.3(a). All distributions made
in Shares shall be made by the Company in the form of whole Shares, and any
fractional share shall be distributed in cash in an amount equal to the value of
such fractional share determined based on the Fair Market Value as of the date
immediately preceding the date of such distribution.

19.4 Conditions to Issuance of Certificates. The Company shall not be required
to issue or deliver any certificate or certificates for any Shares prior to the
fulfillment of all of the following conditions: (A) the admission of the Shares
to listing on all stock exchanges on which such Shares are then listed, (B) the
completion of any registration or other qualification of the Shares under any
state or federal law or under rulings or regulations of the Securities and
Exchange Commission or other governmental regulatory body, which the
Administrator shall, in its absolute discretion, deem necessary or advisable,
and (C) the obtaining of any approval or other clearance from any state or
federal governmental agency that the Administrator shall, in its absolute
discretion, determine to be necessary or advisable.

 

10



--------------------------------------------------------------------------------

19.5 Tax Withholding. Notwithstanding any other provision of this Agreement:

(a) The Company and its Subsidiaries have the authority to deduct or withhold,
or require Participant to remit to the Company or the applicable Subsidiary, an
amount sufficient to satisfy applicable federal, state, local and foreign taxes
(including the employee portion of any FICA obligation) required by law to be
withheld with respect to any taxable event arising pursuant to this Agreement.
The Company and its Subsidiaries may withhold or Participant may make such
payment in one or more of the forms specified below:

(i) by cash or check made payable to the Company or the Subsidiary with respect
to which the withholding obligation arises;

(ii) by the deduction of such amount from other compensation payable to
Participant;

(iii) with respect to any withholding taxes arising in connection with the
distribution of the RSUs, with the consent of the Administrator, by requesting
that the Company and its Subsidiaries withhold a net number of vested shares of
Stock otherwise issuable pursuant to the RSUs having a then current Fair Market
Value not exceeding the amount necessary to satisfy the withholding obligation
of the Company and its Subsidiaries based on the applicable statutory
withholding rates for federal, state, local and foreign income tax and payroll
tax purposes;

(iv) with respect to any withholding taxes arising in connection with the
distribution of the RSUs, with the consent of the Administrator, by tendering to
the Company vested shares of Stock having a then current Fair Market Value not
exceeding the amount necessary to satisfy the withholding obligation of the
Company and its Subsidiaries based on the applicable statutory withholding rates
for federal, state, local and foreign income tax and payroll tax purposes;

(v) with respect to any withholding taxes arising in connection with the
distribution of the RSUs, through the delivery of a notice that Participant has
placed a market sell order with a broker acceptable to the Company with respect
to shares of Stock then issuable to Participant pursuant to the RSUs, and that
the broker has been directed to pay a sufficient portion of the net proceeds of
the sale to the Company or the Subsidiary with respect to which the withholding
obligation arises in satisfaction of such withholding taxes; provided that
payment of such proceeds is then made to the Company or the applicable
Subsidiary at such time as may be required by the Administrator, but in any
event not later than the settlement of such sale; or

(vi) in any combination of the foregoing.

(b) With respect to any withholding taxes arising in connection with the RSUs,
in the event Participant fails to provide timely payment of all sums required
pursuant to Section 2.5(a), the Company shall have the right and option, but not
the obligation, to treat such failure as an election by Participant to satisfy
all or any portion of Participant’s required payment obligation pursuant to
Section 2.5(a)(ii) or Section 2.5(a)(iii) above, or any combination of the
foregoing as the Company may determine to be appropriate. The Company shall not
be obligated to deliver any certificate representing shares of Stock issuable
with respect to the RSUs to Participant or his or her legal representative
unless and until Participant or his or her legal representative shall have paid
or otherwise satisfied in full the amount of all federal, state, local and
foreign taxes applicable with respect to the taxable income of Participant
resulting from the vesting or settlement of the RSUs or any other taxable event
related to the RSUs.

 

11



--------------------------------------------------------------------------------

(c) In the event any tax withholding obligation arising in connection with the
RSUs will be satisfied under Section 2.5(a)(iii), then the Company may elect to
instruct any brokerage firm determined acceptable to the Company for such
purpose to sell on Participant’s behalf a whole number of shares from those
shares of Stock then issuable to Participant pursuant to the RSUs as the Company
determines to be appropriate to generate cash proceeds sufficient to satisfy the
tax withholding obligation and to remit the proceeds of such sale to the Company
or the Subsidiary with respect to which the withholding obligation arises.
Participant’s acceptance of this Award constitutes Participant’s instruction and
authorization to the Company and such brokerage firm to complete the
transactions described in this Section 2.5(c), including the transactions
described in the previous sentence, as applicable. The Company may refuse to
issue any shares of Stock in settlement of the RSUs to Participant until the
foregoing tax withholding obligations are satisfied, provided that no payment
shall be delayed under this Section 2.5(c) if such delay will result in a
violation of Section 409A of the Code.

(d) Participant is ultimately liable and responsible for all taxes owed in
connection with the RSUs, regardless of any action the Company or any Subsidiary
takes with respect to any tax withholding obligations that arise in connection
with the RSUs. Neither the Company nor any Subsidiary makes any representation
or undertaking regarding the treatment of any tax withholding in connection with
the awarding, vesting or payment of the RSUs or the subsequent sale of Shares.
The Company and the Subsidiaries do not commit and are under no obligation to
structure the RSUs to reduce or eliminate Participant’s tax liability.

19.6 Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book-entry form) will
have been issued and recorded on the records of the Company or its transfer
agents or registrars, and delivered to Participant (including through electronic
delivery to a brokerage account). Except as otherwise provided herein, after
such issuance, recordation and delivery, Participant will have all the rights of
a stockholder of the Company with respect to such Shares, including, without
limitation, the right to receipt of dividends and distributions on such Shares.

ARTICLE 20.

OTHER PROVISIONS

20.1 Administration. The Administrator shall have the power to interpret the
Plan, the Grant Notice and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan, the Grant Notice and
this Agreement as are consistent therewith and to interpret, amend or revoke any
such rules. All actions taken and all interpretations and determinations made by
the Administrator will be final and binding upon Participant, the Company and
all other interested persons. To the extent allowable pursuant to Applicable
Law, no member of the Committee or the Board will be personally liable for any
action, determination or interpretation made with respect to the Plan, the Grant
Notice or this Agreement.

20.2 RSUs Not Transferable. The RSUs may not be sold, pledged, assigned or
transferred in any manner other than by will or the laws of descent and
distribution, unless and until the Shares underlying the RSUs have been issued,
and all restrictions applicable to such Shares have lapsed. No RSUs or any
interest or right therein or part thereof shall be liable for the debts,
contracts or engagements of Participant or his or her successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.

 

12



--------------------------------------------------------------------------------

20.3 Adjustments. The Administrator may accelerate the vesting of all or a
portion of the RSUs in such circumstances as it, in its sole discretion, may
determine. Participant acknowledges that the RSUs and the Shares subject to the
RSUs are subject to adjustment, modification and termination in certain events
as provided in this Agreement and the Plan, including Section 12.2 of the Plan.

20.4 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant at Participant’s last address
reflected on the Company’s records. By a notice given pursuant to this
Section 3.4, either party may hereafter designate a different address for
notices to be given to that party. Any notice shall be deemed duly given when
sent via email or when sent by certified mail (return receipt requested) and
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.

20.5 Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

20.6 Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

20.7 Conformity to Securities Laws. Participant acknowledges that the Plan, the
Grant Notice and this Agreement are intended to conform to the extent necessary
with all Applicable Laws, including, without limitation, the provisions of the
Securities Act and the Exchange Act, and any and all regulations and rules
promulgated thereunder by the Securities and Exchange Commission, and state
securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the RSUs are granted, only in such
a manner as to conform to Applicable Law. To the extent permitted by Applicable
Law, the Plan and this Agreement shall be deemed amended to the extent necessary
to conform to Applicable Law.

20.8 Amendment, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board, provided that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely affect the RSUs in any material way without the prior written consent
of Participant.

20.9 Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in Section 3.2 and the Plan, this Agreement
shall be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

20.10 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the RSUs, the Dividend Equivalents (including
RSUs which result from deemed reinvestments of Dividend Equivalents pursuant to
Section 2.1(b) hereof, if applicable), the Grant Notice and this Agreement shall
be subject to any additional limitations set forth in any applicable exemptive
rule under Section 16 of the Exchange Act (including any amendment to Rule 16b-3
of the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by Applicable Law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

 

13



--------------------------------------------------------------------------------

20.11 Not a Contract of Employment. Nothing in this Agreement or in the Plan
shall confer upon Participant any right to continue to serve as an employee or
other service provider of the Company or any Subsidiary or shall interfere with
or restrict in any way the rights of the Company and its Subsidiaries, which
rights are hereby expressly reserved, to discharge or terminate the services of
Participant at any time for any reason whatsoever, with or without cause, except
to the extent expressly provided otherwise in a written agreement between the
Company or a Subsidiary and Participant.

20.12 Entire Agreement. The Plan, the Grant Notice and this Agreement (including
any exhibit hereto) constitute the entire agreement of the parties and supersede
in their entirety all prior undertakings and agreements of the Company and
Participant with respect to the subject matter hereof.

20.13 Section 409A. This Award is not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (together
with any Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the date hereof, “Section 409A”). However,
notwithstanding any other provision of the Plan, the Grant Notice or this
Agreement, if at any time the Administrator determines that this Award (or any
portion thereof) may be subject to Section 409A, the Administrator shall have
the right in its sole discretion (without any obligation to do so or to
indemnify Participant or any other person for failure to do so) to adopt such
amendments to the Plan, the Grant Notice or this Agreement, or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Administrator determines
are necessary or appropriate for this Award either to be exempt from the
application of Section 409A or to comply with the requirements of Section 409A.

20.14 Agreement Severable. In the event that any provision of the Grant Notice
or this Agreement is held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of the Grant Notice or this
Agreement.

20.15 Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant shall have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the RSUs and Dividend
Equivalents.

20.16 Counterparts. The Grant Notice may be executed in one or more
counterparts, including by way of any electronic signature, subject to
Applicable Law, each of which shall be deemed an original and all of which
together shall constitute one instrument.

20.17 Broker-Assisted Sales. In the event of any broker-assisted sale of shares
of Stock in connection with the payment of withholding taxes as provided in
Section 2.5(a)(iii) or Section 2.5(a)(v): (A) any shares of Stock to be sold
through a broker-assisted sale will be sold on the day the tax withholding
obligation arises or as soon thereafter as practicable; (B) such shares of Stock
may be sold as part of a block trade with other participants in the Plan in
which all participants receive an average price; (C) Participant will be
responsible for all broker’s fees and other costs of sale, and Participant
agrees to indemnify and hold the Company harmless from any losses, costs,
damages, or expenses relating to any such sale; (D) to the extent the proceeds
of such sale exceed the applicable tax withholding obligation, the Company
agrees to

 

14



--------------------------------------------------------------------------------

pay such excess in cash to Participant as soon as reasonably practicable;
(E) Participant acknowledges that the Company or its designee is under no
obligation to arrange for such sale at any particular price, and that the
proceeds of any such sale may not be sufficient to satisfy the applicable tax
withholding obligation; and (F) in the event the proceeds of such sale are
insufficient to satisfy the applicable tax withholding obligation, Participant
agrees to pay immediately upon demand to the Company or its Subsidiary with
respect to which the withholding obligation arises an amount in cash sufficient
to satisfy any remaining portion of the Company’s or the applicable Subsidiary’s
withholding obligation.

* * * * *

 

15